MASTER LEASE

            THIS MASTER LEASE (this "Lease") is made as of March ___, 2001 (the
"Effective Date"), by and between CIRCUS PROPERTY I, LLC, a Delaware limited
liability company ("Lessor"), whose address is c/o U.S. Realty Advisors, LLC,
1370 Avenue of the Americas, New York, New York 10019, and PICCADILLY
CAFETERIAS, INC., a Louisiana corporation ("Lessee"), whose address is 3232
South Sherwood Forest Boulevard, Baton Rouge, Louisiana 70816.

W I T N E S S E T H :

            THAT, in consideration of the mutual covenants and agreements herein
contained, Lessor and Lessee hereby covenant and agree as follows:

            1.             Certain Defined Terms. The following terms shall have
the following meanings for all purposes of this Lease:

            "Acknowledgement" means the Acknowledgement of Master Lease
Assignment and Subordination, Nondisturbance and Attornment Agreement dated as
of the date of this Lease among Lessor, Lessee, Lender and Remainderman. A
duplicate original Acknowledgement will be executed and recorded in the
applicable real property records for each Property.

            "ADA" has the meaning set forth in Section 16.C.

            "Additional Rental" has the meaning set forth in Section 5.C.

            "Adjustment Date" means the first day of the month following the
month in which the fifth anniversary of the Effective Date occurs, and every
fifth anniversary thereafter during the Lease Term (including the extension
periods if Lessee exercises its option pursuant to Section 27).

            "Affiliate" means any Person which directly or indirectly controls,
is under common control with, or is controlled by any other Person. For purposes
of this definition, "controls", "under common control with" and "controlled by"
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.

            "Aggregate Assumed Base Annual Rental" means the aggregate amount of
Base Annual Rental required to be paid by Lessee during the Assumed Base Annual
Rental Period.

            "Aggregate Fixed Charge Coverage Ratio" shall have the meaning set
forth in Section 8.A.

            "Aggregate Rent Refund" means the positive difference, if any,
between the Aggregate Assumed Base Annual Rental and the CPI-Adjusted Rent.

            "Applicable Regulations" means all applicable statutes, regulations,
rules, ordinances, codes, licenses, permits, orders and approvals of each
Governmental Authority having jurisdiction over Lessee and/or any of the
Properties, including, without limitation, all health, building, fire, safety
and other codes, ordinances and requirements and all applicable standards of the
National Board of Fire Underwriters and the ADA, in each case, as amended, and
any judicial or administrative interpretation thereof, including any judicial
order, consent, decree or judgment applicable to Lessee.

            "Applicable Rent Reduction Percentage" means, with respect to any
Property, a fraction, the numerator of which shall be the Purchase Price for
such Property, and the denominator of which shall be the sum of the Purchase
Price for all of the Properties then subject to this Lease, including such
Property.

            "Approved Institution" means any domestic federal or state charted
commercial bank located in any of the cities listed on the attached Schedule III
and having, at the time of selection, (i) a long-term deposit or long-term
unsecured debt rating of at least AA or its equivalent issued by Standard &
Poors Rating Group, Moody's Investors Service, Inc., any successor to such
agencies or any other nationally recognized credit rating agency, and (ii)
combined capital and surplus in excess of $100,000,000.00.

            "Assumed Base Annual Rental Period" means the period commencing on
April 1, 2001 and ending on March 31, 2021.

            "Base Annual Rental" means $2,238,153.96, subject to the increases
provided in Section 5.B.

            "Base Monthly Rental" means an amount equal to 1/12 of the
applicable Base Annual Rental.

            "Business Day" means a day on which banks located in Phoenix,
Arizona are not required or authorized to remain closed.

            "Code" means the United States Bankruptcy Code, 11 U.S.C. Sec. 101
et seq., as amended.

            "CPI" means the Consumer Price Index which is designated for the
applicable month of determination as the United States City Average for All
Urban Consumers, All Items, Not Seasonally Adjusted, with a base period equaling
100 in 1982-1984, as published by the United States Department of Labor's Bureau
of Labor Statistics or any successor agency.

            "CPI Adjusted Rent" means the aggregate amount of Base Annual Rental
that would have been paid during the entire Assumed Base Annual Rental Period
had the Base Annual Rental on each CPI Adjustment Date been increased over the
Base Annual Rental immediately preceding such CPI Adjustment Date by two times
the applicable CPI Increase.

            "CPI Adjustment Date" means the first day of the month following the
month in which the first anniversary of the Effective Date occurs, and every
first anniversary thereafter during the Lease Term.

            "CPI Increase" means the quotient (expressed as a percentage) of (a)
the positive difference, if any, between (i) the CPI for the month which is one
month prior to the month of the applicable CPI Adjustment Date and (ii) the CPI
for the month which is thirteen months prior to the month of such CPI Adjustment
Date (the "Base CPI"), and (b) the Base CPI. In the event the statistics are not
available or in the event that publication of the CPI is modified or
discontinued in its entirety, the CPI Increase shall be determined on the basis
of an index chosen by Lessor as a comparable and recognized index of the
purchasing power of the United States consumer dollar published by the United
States Department of Labor or other governmental agency. In the event that the
CPI contemplated herein is not reported for the months required for the
calculation set forth above, the parties agree to utilize the CPI reported for
the month(s) nearest preceding the month(s) required for such calculation.

            "De Minimis Amounts" shall mean, with respect to any given level of
Hazardous Materials, that level or quantity of Hazardous Materials in any form
or combination of forms, the use, storage or release of which is customarily
employed in the ordinary course of, or associated with, similar businesses
located in the states in which the Properties are located and would not result
in any material adverse change in the contemplated business, condition, worth or
operations of Lessee or any of the Properties.

            "Default Rate" means 14% per annum or the highest rate permitted by
law, whichever is less.

            "Disclosures" has the meaning set forth in Section 8.C.

            "Effective Date" has the meaning set forth in the Preamble.

            "Environmental Insurer" means American International Specialty Lines
Insurance Company or such other insurer providing Environmental Policies
reasonably acceptable to Lessor.

            "Environmental Laws" means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to Hazardous Materials and/or the protection of human
health or the environment, by reason of a Release or a Threatened Release of
Hazardous Materials or relating to liability for or costs of Remediation or
prevention of Releases. "Environmental Laws" includes, but is not limited to,
the following statutes, as amended, any successor thereto, and any regulations,
rulings, orders or decrees promulgated pursuant thereto, and any state or local
statutes, ordinances, rules, regulations and the like addressing similar issues:
the Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Materials
Transportation Act; the Resource Conservation and Recovery Act (including but
not limited to Subtitle I relating to underground storage tanks); the Solid
Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the Occupational Safety and Health
Act; the Federal Water Pollution Control Act; the Federal Insecticide, Fungicide
and Rodenticide Act; the Endangered Species Act; the National Environmental
Policy Act; and the River and Harbors Appropriation Act. "Environmental Laws"
also includes, but is not limited to, any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law: conditioning transfer of property upon a negative declaration or
other approval of a Governmental Authority of the environmental condition of the
property; requiring notification or disclosure of Releases or other
environmental condition of any of the Properties to any Governmental Authority
or other person or entity, whether or not in connection with transfer of title
to or interest in property; imposing conditions or requirements relating to
Hazardous Materials in connection with permits or other authorization for lawful
activity; relating to nuisance, trespass or other causes of action related to
Hazardous Materials; and relating to wrongful death, personal injury, or
property or other damage in connection with the physical condition or use of any
of the Properties by reason of the presence of Hazardous Materials in, on, under
or above any of the Properties.

            "Environmental Liens" has the meaning set forth in Section 16.D(ix).

           "Environmental Policies" means the environmental insurance policy or
policies, as applicable, issued by Environmental Insurer to Lessor with respect
to the Properties, which Environmental Policies shall be in form and substance
satisfactory to Lessor in its sole discretion.

            "Event of Default" has the meaning set forth in Section 23.

            "Extended Term" means the period subsequent to the expiration of the
Primary Term which this Lease is actually in effect.

            "FCCR Period" means the twelve month period of time immediately
preceding the date on which Lessee gives written notice to Lessor that Lessee is
proposing to substitute a Substitute Property as permitted by Section 57.A.

            "Fixed Charge Coverage Ratio" has the meaning set forth in Section
57.B(i)(2).

            "Franchise Finance" means Franchise Finance Corporation of America,
a Maryland corporation, and its successors and assigns.

            "GAAP" means generally accepted accounting principles consistently
applied.

           "Governmental Authority" means any governmental authority, agency,
department, commission, bureau, board, instrumentality, court or
quasi-governmental authority of the United States, the states in which the
Properties are located or any political subdivision thereof.

            "Hazardous Materials" means (i) any toxic substance or hazardous
waste; (ii) radon gas, asbestos in any form which is friable, urea formaldehyde
foam insulation, transformers or other equipment which contains dielectric fluid
containing levels of polychlorinated biphenyls in excess of federal, state or
local safety guidelines, whichever are more stringent, or any petroleum product;
(iii) any substance, gas, material or chemical which is or may be defined as or
included in the definition of "hazardous substances," "toxic substances,"
"hazardous materials," "hazardous wastes," "regulated substances" or words of
similar import under any Environmental Laws; and (iv) any other chemical,
material, gas or substance the exposure to or release of which is or becomes
prohibited, limited or regulated by any Governmental Authority that asserts or
may assert jurisdiction over any of the Properties or the operations or activity
at any of the Properties, or any chemical, material, gas or substance that does
or is likely to pose a hazard to the health and/or safety of the occupants of
any of the Properties or the owners and/or occupants of property adjacent to or
surrounding any of the Properties.

            "Indemnified Parties" means Lessor, Environmental Insurer,
Remainderman, and Lender and their directors, officers, shareholders, trustees,
beneficial owners, partners, members, and any directors, officers, shareholders,
trustees, beneficial owners, partners, members of any beneficial owners,
partners or members of Lessor, Environmental Insurer, Remainderman or Lender,
and all employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any of the foregoing, including, but not limited to, any successors by
merger, consolidation or acquisition of all or a substantial portion of the
assets and business of Lessor, Environmental Insurer, Remainderman or Lender, as
applicable.

            "Lease Term" shall have the meaning described in Section 4.

            "Lease Year" means the 12-month period commencing on the first day
of the calendar year or any other 12-month period as may be approved in writing
by Lessor after the commencement of the Lease Term and each successive 12-month
period thereafter.

            "Lender" means FFCA Acquisition Corporation, a Delaware corporation,
its successors and assigns, any successor lender in connection with any loan
secured by Lessor's interest in any of the Properties, and any servicer of any
loan secured by Lessor's interest in any of the Properties, including, without
limitation, Franchise Finance Corporation of America, a Maryland corporation.

            "Lessee Entities" means, collectively, Lessee and all Affiliates of
Lessee.

            "Letter of Credit" shall have the meaning set forth in Section
23.A(ix) of this Lease.

            "Loan Agreement" means the Loan Agreement dated as of the date of
this Lease in effect between Lessor and Lender, as such agreement may be amended
from time to time and any and all replacements or substitutions thereof.

            "Loan Documents" means, collectively, the Loan Agreement, the Notes,
the Mortgages and all other documents, instruments and agreements executed in
connection therewith or contemplated thereby, all as amended and supplemented
and any and all replacements or substitutions thereof.

            "Losses" means any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement and
damages of whatever kind or nature (including, without limitation, attorneys'
fees, court costs and other costs of defense).

            "Maturity Date" means April 1, 2021.

            "Memorandum" means the memorandum of master lease dated as of the
date of this Lease between Lessor and Lessee with respect to the Properties. A
duplicate original Memorandum will be executed and recorded in the applicable
real property records for each Property. Each Memorandum will contain exhibits
with the addresses and store identification numbers for all of the Properties
and the legal description for the applicable Property.

            "Mortgages" means, collectively, the mortgages, deeds of trust or
deeds to secure debt, assignments of rents and leases, security agreements and
fixture filings dated as of even date herewith executed by Lessor for the
benefit of Lender with respect to the Properties, as such instruments may be
amended, restated and/or supplemented from time to time and any and all
replacements or substitutions thereof.

            "Notes" means, collectively, the promissory notes dated as of the
date of this Lease executed by Lessor and payable to Lender with respect to the
Properties, as such notes may be amended, restated and/or substituted from time
to time.

            "Other Agreements" means, collectively, all agreements and
instruments now or hereafter entered into between, among or by (1) any of the
Lessee Entities, and, or for the benefit of, (2) Lessor; provided, however, the
term Other Agreements shall not include this Lease and the other Sale-Leaseback
Documents.

            "Participation" means the granting of any participations in any
document evidencing loan obligations or any or all servicing rights with respect
thereto.

            "Permitted Facility" means a restaurant operated under the
"Piccadilly" tradename; provided, however, up to three (3) of the Properties in
the aggregate may be operated as another nationally or regionally recognized
restaurant concept if approved by Lessor and Lender, such approval not to be
unreasonably withheld, conditioned or delayed.

            "Person" means any individual, corporation, partnership, limited
liability company, trust, unincorporated organization, Governmental Authority or
any other form of entity.

            "Personalty" means all machinery, appliances, furniture, equipment,
trade fixtures and other personal property of Lessee (excluding inventory) from
time to time situated on or used in connection with the Properties; provided,
however, the term "Personalty" shall not include the HVAC, walk-in coolers,
walk-in freezers, supply fans, exhaust fans, air ducts, hoods, vents, built-in
sinks, built-in countertops, plumbing and electrical fixtures, merchandise
shelving, sign poles and lighting poles, all of which items are intended to be
fixtures as such term is used within the definition of "Properties".

            "Prepayment Charges" means, for purposes of this Lease, an amount
equal to any prepayment premium or charge, yield maintenance payment, or other
cost or expense imposed on Lessor by the applicable Lender in connection with
the payment of the applicable Note(s) or promissory note(s) prior to the
Maturity Date.

             "Primary Term" means the period commencing on the Effective Date
and expiring on March 31, 2021.

            "Properties" means, collectively, the parcels of real estate
described by address, Lessor Number and Unit Name in Exhibit A attached hereto
and legally described in Exhibit A-1 attached hereto, all rights, privileges and
appurtenances associated therewith, and all buildings, structures, fixtures and
other improvements now or hereafter located on such real estate (excluding
Personalty and inventory).

            "Property" means any one of the Properties.

            "Purchase Price" means, with respect to any Property, the amount of
the purchase price corresponding to such Property as determined by Lessee and
Lessor and set forth on Exhibit A to the Sale-Leaseback Agreement.

            "Questionnaires" means the environmental questionnaires completed by
Lessee with respect to each of the Properties and submitted to Environmental
Insurer in connection with the issuance of the Environmental Policies.

            "Rejectable Offer" has the meaning set forth in Section 21.B.

            "Rejectable Purchase Offer" has the meaning set forth in Section
58.A.

            "Rejectable Substitution Offer

" has the meaning set forth in Section 57.A.



            "Release" means any presence, release, deposit, discharge, emission,
leaking, spilling, seeping, migrating, injecting, pumping, pouring, emptying,
escaping, dumping, disposing or other movement of Hazardous Materials.

            "Remainderman" means Three Ring Remainder I, LLC, a Delaware limited
liability company, which owns a remainder interest in the parcels of real estate
described by address, Lessor Number and Unit Name in Exhibit A attached hereto
and legally described in Exhibit A-1 attached hereto and all rights, privileges
and appurtenances associated therewith, together with its successors and
assigns.

            "Remediation" means any response, remedial, removal, or corrective
action, any activity to cleanup, detoxify, decontaminate, contain or otherwise
remediate any Hazardous Materials, any actions to prevent, cure or mitigate any
Release, any action to comply with any Environmental Laws or with any permits
issued pursuant thereto, any inspection, investigation, study, monitoring,
assessment, audit, sampling and testing, laboratory or other analysis, or any
evaluation relating to any Hazardous Materials.

            "Sale-Leaseback Agreement" means that certain Sale-Leaseback
Agreement dated as of the date hereof between Lessor and Lessee with respect to
the Properties.

            "Sale-Leaseback Documents" means the Sale-Leaseback Agreement, this
Lease, the Memorandum, the Acknowledgement and all other documents executed in
connection therewith or contemplated thereby.

            "Securitization" means one or more sales, dispositions, transfers or
assignments by Lender or any Affiliate of Lender to a special purpose
corporation, trust or other entity identified by Lender or any Affiliate of
Lender of notes evidencing obligations to repay secured or unsecured loans owned
by Lender or any Affiliate of Lender (and, to the extent applicable, the
subsequent sale, transfer or assignment of such notes to another special purpose
corporation, trust or other entity identified by Lender or any Affiliate of
Lender), and the issuance of bonds, certificates, notes or other instruments
evidencing interests in pools of such loans, whether in connection with a
permanent asset securitization or a sale of loans in anticipation of a permanent
asset securitization. Each Securitization shall be undertaken in accordance with
all requirements which may be imposed by the investors or the rating agencies
involved in each such sale, disposition, transfer or assignment or which may be
imposed by applicable securities, tax or other laws or regulations, including,
without limitation, laws relating to Lender's status as a real estate investment
trust.

            "Substitute Property" means one or more parcels of real estate
substituted for any of the Properties in accordance with the requirements of
Section 57, together with all rights, privileges and appurtenances associated
therewith, and all buildings, structures, fixtures and other improvements
located thereon. For purposes of clarity, where two or more parcels of real
property comprise a Substitute Property, such parcels shall be aggregated and
deemed to constitute the Substitute Property for all purposes of this Lease.

            "Tax Contest Permitted Amount" means (i) prior to April 1, 2011,
$25,000, and (ii) from and after April 1, 2011, $50,000.

            "Threatened Release" means a substantial likelihood of a Release
which requires action to prevent or mitigate damage to the soil, surface waters,
groundwaters, land, stream sediments, surface or subsurface strata, ambient air
or any other environmental medium comprising or surrounding any of the
Properties which may result from such Release.

            "Title Company" means Lawyers Title Insurance Corporation, or such
other nationally recognized title insurance company reasonably acceptable to
Lessor.

"Transfer" means any sale, transfer or assignment of any document evidencing
loan obligations, or any or all servicing rights with respect thereto.

            2.             Demise of Properties. In consideration of the rentals
and other sums to be paid by Lessee and of the other terms, covenants and
conditions on Lessee's part to be kept and performed, Lessor hereby leases to
Lessee, and Lessee hereby takes and hires, the Properties. The Properties are
leased to Lessee "AS IS" and "WHERE IS" without representation or warranty by
Lessor and subject to the rights of parties in possession, to the existing state
of title, any state of facts which an accurate survey or physical inspection
might reveal, and all Applicable Regulations now or hereafter in effect. Lessee
has examined each of the Properties and title to each of the Properties and has
found all of the same satisfactory for all of Lessee's purposes.

            3.             Characterization of Lease. A. Lessor and Lessee
intend that:

> >             (i)  this Lease constitutes a single master lease of all, but
> > not less than all, of the Properties and that Lessor and Lessee have
> > executed and delivered this Lease with the understanding that this Lease
> > constitutes a unitary, unseverable instrument pertaining to all, but not
> > less than all, of the Properties, and that neither this Lease nor the
> > duties, obligations or rights of Lessee may be allocated or otherwise
> > divided among the Properties by Lessee;
> > 
> >             (ii)  this Lease is a "true lease" and not a financing lease,
> > capital lease, mortgage, equitable mortgage, deed of trust, trust agreement,
> > security agreement or other financing or trust arrangement, and the economic
> > realities of this Lease are those of a true lease; and
> > 
> >             (iii)  the business relationship created by this Lease and any
> > related documents is solely that of a long-term commercial lease between
> > landlord and tenant and has been entered into by both parties in reliance
> > upon the economic and legal bargains contained herein.

            B.             Lessor and Lessee acknowledge and agree that the
Lease Term, including any term extensions provided for in this Lease, is less
than the remaining economic life of each of the Properties.

            C.             Lessee waives any claim or defense based upon the
characterization of this Lease as anything other than a true lease and
irrevocably waives any claim or defense which asserts that this Lease is
anything other than a true lease. Lessee covenants and agrees that it will not
assert that this Lease is anything but a true lease. Lessee stipulates and
agrees not to challenge the validity, enforceability or characterization of the
lease of the Properties as a true lease and further stipulates and agrees that
nothing contained in this Lease creates or is intended to create a joint
venture, partnership (either de jure or de facto), equitable mortgage, trust,
financing device or arrangement, security interest or the like. Lessee shall
support the intent of the parties that the lease of the Properties pursuant to
this Lease is a true lease and does not create a joint venture, partnership
(either de jure or de facto), equitable mortgage, trust, financing device or
arrangement, security interest or the like, if, and to the extent that, any
challenge occurs.

            D.             Lessee waives any claim or defense based upon the
characterization of this Lease as anything other than a master lease of all of
the Properties and irrevocably waives any claim or defense which asserts that
this Lease is anything other than a master lease. Lessee covenants and agrees
that it will not assert that this Lease is anything but a unitary, unseverable
instrument pertaining to the lease of all, but not less than all, of the
Properties. Lessee stipulates and agrees not to challenge the validity,
enforceability or characterization of the lease of the Properties as a unitary,
unseverable instrument pertaining to the lease of all, but not less than all, of
the Properties. Lessee shall support the intent of the parties that this Lease
is a unitary, unseverable instrument pertaining to the lease of all, but not
less than all, of the Properties, if, and to the extent that, any challenge
occurs.

            E.             Lessee represents and warrants to Lessor that (i) the
Base Annual Rental is the fair market value for the use of the Properties and
was agreed to by Lessor and Lessee on that basis, and (ii) the execution,
delivery and performance by Lessee of this Lease does not constitute a transfer
of all or any part of the Properties.

            F.             The expressions of intent, the waivers, the
representations and warranties, the covenants, the agreements and the
stipulations set forth in this Section are a material inducement to Lessor
entering into this Lease.

            4.             Lease Term. The Lease Term for all of the Properties
shall commence as of the Effective Date and shall expire on March 31, 2021,
unless terminated sooner as provided in this Lease and as may be extended for
five additional successive periods of five years each as set forth in Section 27
below. The time period during which this Lease shall actually be in effect is
referred to herein as the "Lease Term."

            5.             Rental and Other Payments. A.  If the Effective Date
is a date other than the first day of the month, Lessee shall pay Lessor on the
Effective Date the Base Monthly Rental prorated on the basis of the ratio that
the number of days from the Effective Date through the last day in the month
containing the Effective Date bears to the number of days in such month.
Thereafter, on or before the first day of each succeeding calendar month, Lessee
shall pay Lessor in advance the Base Monthly Rental.

            B.             Commencing on the first Adjustment Date and on each
Adjustment Date thereafter, the Base Annual Rental shall increase by an amount
equal to the product of the then-current Base Annual Rental multiplied by 5.00%,
which increase shall be compounded. The increased Base Annual Rental shall
constitute the Base Annual Rental due and payable until the next Adjustment
Date.

            C.             All sums of money required to be paid by Lessee under
this Lease which are not specifically referred to as rent ("Additional Rental")
shall be considered rent although not specifically designated as such. Lessor
shall have the same remedies for nonpayment of Additional Rental as those
provided herein for the nonpayment of Base Annual Rental.

            D.             (i) Lessor hereby agrees that, to the extent that the
Aggregate Assumed Base Annual Rental exceeds the CPI-Adjusted Rent, Lessor shall
be required to pay Lessee the Aggregate Rent Refund in accordance with the
provisions of this Section 5.D. In no event shall Base Annual Rental be deemed
reduced as of any Adjustment Date from the Base Annual Rental which would have
been payable during the year immediately preceding such Adjustment Date. In
addition, if the Aggregate Assumed Base Annual Rental is less than or equal to
the aggregate CPI-Adjusted Rent, then no additional amounts shall be payable by
Lessee to Lessor and the payments of Base Annual Rental otherwise contemplated
by this Lease for the Primary Term shall become the final amounts payable as
Base Annual Rental for the Primary Term. Anything contained herein to the
contrary notwithstanding, in no event shall Lessor be required to pay the
Aggregate Rent Refund in the event of any termination of this Lease resulting
from the occurrence of an Event of Default or a rejection of this Lease in a
bankruptcy case involving Lessee.

            (ii)             Within thirty (30) days after the end of the
Primary Term (other than a termination resulting from the occurrence of an Event
of Default or a rejection of this Lease in a bankruptcy case involving Lessee),
Lessor shall (x) provide Lessee with a statement setting forth Lessor's
calculation of the amount of the Aggregate Rent Refund and each CPI Increase
used in calculating the Aggregate Rent Refund and (y) pay the Aggregate Rent
Refund to Lessee; provided, however, the obligation of Lessor to pay the
Aggregate Rent Refund to Lessee shall not excuse or reduce Lessee's obligation
to pay any Base Annual Rental or Additional Rental payable in respect of the
Primary Term or, except as provided in subsection (iii) below, the Extended
Term, or any payment due in respect of any termination of this Lease or as a
result of the rejection of this Lease in a bankruptcy case involving Lessee, or
any other amount (including, without limitation, indemnification payments or
damages) payable hereunder during or with respect to the Primary Term or the
Extended Term, and Lessee shall not have any right to set-off the Aggregate Rent
Refund or any part thereof against its obligation to pay any such Base Annual
Rental, Additional Rental, any payment due in respect of any termination of this
Lease or as a result of the rejection of this Lease in a bankruptcy case
involving Lessee, or any such other amount, except as provided in subsection
(iii) below. If this Lease is terminated as a result of an Event of Default or
if this Lease is rejected in a bankruptcy case involving Lessee, or if an Event
of Default shall have occurred and be continuing at the expiration of the
Primary Term, Lessor may, but shall not be required to, in exercising its rights
hereunder, use, apply or retain the whole or any part of the Aggregate Rent
Refund for the payment of any rent or other sum (including damages) to which
Lessor may be entitled by reason of such Event of Default or rejection.

            (iii)             In the event Lessee exercises its option to extend
this Lease as set forth in Section 27 below, Lessor may elect to apply the
Aggregate Rent Refund, if any, as a credit against the Base Annual Rental first
accruing for the Extended Term, until the balance of the Aggregate Rent Refund
shall be reduced to zero. Lessor shall evidence its election by giving notice
thereof to Lessee no later than the due date of the first installment of rent
due in the first Extended Term; provided, however, if Lessor fails to deliver
such notice, Lessor shall be deemed to have elected to so credit the Aggregate
Rent Refund.

            (iv)             Notwithstanding anything contained herein to the
contrary, the obligation created by this Section 5.D shall be subordinate in all
respects to the loans secured by the Mortgages. Without limiting the generality
of the preceding sentence, in the event that Lender succeeds to the interest of
Lessor in this Lease whether by a foreclosure of the Mortgages or the delivery
to Lender of deeds-in-lieu of foreclosure, the preceding subsections of this
Section 5.D shall be of no force or effect, Lender shall have no obligation to
pay Lessee the Aggregate Rent Refund, and Lessee shall have no right to receive
a credit for the Aggregate Rent Refund against the Base Annual Rental due for
the Extended Term.

            6.             Representations and Warranties of Lessor. The
representations and warranties of Lessor contained in this Section are being
made to induce Lessee to enter into this Lease and Lessee has relied and will
continue to rely upon such representations and warranties. Lessor represents and
warrants to Lessee as of the Effective Date as follows:

> >             A.             Organization, Authority and Status of Lessor.
> > (i) Lessor has been duly organized and is validly existing and in good
> > standing under the laws of the State of Delaware. All necessary corporate
> > action has been taken to authorize the execution, delivery and performance
> > by Lessor of this Lease and the other documents, instruments and agreements
> > provided for herein.
> > 
> >             (ii) The person who has executed this Lease on behalf of Lessor
> > is duly authorized so to do.
> > 
> >             B.             Enforceability. This Lease constitutes the legal,
> > valid and binding obligation of Lessor, enforceable against Lessor in
> > accordance with its terms, subject to general equitable principles and to
> > applicable bankruptcy, insolvency, reorganization, moratorium and similar
> > laws from time to time in effect affecting the enforcement of creditors
> > rights generally.

            7.             Representations and Warranties of Lessee. The
representations and warranties of Lessee contained in this Section are being
made to induce Lessor to enter into this Lease and Lessor has relied, and will
continue to rely, upon such representations and warranties. Lessee represents
and warrants to Lessor as of the Effective Date as follows:

> >             A.             Organization, Authority and Status of Lessee.
> > (i) Lessee has been duly organized or formed, is validly existing and in
> > good standing under the laws of its state of incorporation or formation and
> > is qualified to do business in any jurisdiction where such qualification is
> > required. All necessary corporate action has been taken to authorize the
> > execution, delivery and performance by Lessee of this Lease and of the other
> > documents, instruments and agreements provided for herein. Lessee is not a
> > "foreign corporation", "foreign partnership", "foreign trust", "foreign
> > limited liability company" or "foreign estate", as those terms are defined
> > in the Internal Revenue Code and the regulations promulgated thereunder.
> > Lessee's United States tax identification number is correctly set forth on
> > the signature page of this Lease.
> > 
> >             (ii)             The person who has executed this Lease on
> > behalf of Lessee is duly authorized to do so.
> > 
> >             B.             Enforceability. This Lease constitutes the legal,
> > valid and binding obligation of Lessee, enforceable against Lessee in
> > accordance with its terms, subject to general equitable principles and to
> > applicable bankruptcy, insolvency, reorganization, moratorium and similar
> > laws from time to time in effect affecting the enforcement of creditors
> > rights generally.
> > 
> >             C.             Litigation. There are no suits, actions,
> > proceedings or investigations pending, or, to the best of its knowledge,
> > threatened against or involving Lessee or any of the Properties before any
> > arbitrator or Governmental Authority which might reasonably result in any
> > material adverse change in the contemplated business, condition, worth or
> > operations of Lessee or any of the Properties.
> > 
> >             D.             Absence of Breaches or Defaults. Lessee is not in
> > default under any document, instrument or agreement to which Lessee is a
> > party or by which Lessee, any of the Properties or any of Lessee's property
> > is subject or bound which might reasonably result in any material adverse
> > change in the contemplated business, condition, worth or operations of
> > Lessee or any of the Properties. The authorization, execution, delivery and
> > performance of this Lease and the documents, instruments and agreements
> > provided for herein will not result in any breach of or default under any
> > document, instrument or agreement to which Lessee is a party or by which
> > Lessee, any of the Properties or any of Lessee's property is subject or
> > bound. The authorization, execution, delivery and performance of this Lease
> > and the documents, instruments and agreements provided for herein will not
> > violate any applicable law, statute, regulation, rule, ordinance, code, rule
> > or order.
> > 
> >             E.             Liabilities of Lessor. Lessee is not liable for
> > any indebtedness for money borrowed by Lessor and has not guaranteed any of
> > the debts or obligations of Lessor.

            8.             Covenants. Lessee covenants to Lessor for so long as
this Lease is in effect as follows:

> >             A.             Aggregate Fixed Charge Coverage Ratio. Lessee
> > shall maintain an Aggregate Fixed Charge Coverage Ratio at all of the
> > Properties of at least 1.25:1, determined as of the last day of each fiscal
> > year of Lessee. For purposes of this Lease, the term "Aggregate Fixed Charge
> > Coverage Ratio" shall mean with respect to the twelve month period of time
> > immediately preceding the date of determination, the ratio calculated for
> > such period of time, each as determined in accordance with GAAP, of (a) the
> > sum of Net Income, Depreciation and Amortization, Interest Expense and
> > Operating Lease Expense, less a corporate overhead allocation in an amount
> > equal to 5.00% of Gross Sales, to (b) the sum of the Operating Lease Expense
> > and the Equipment Payment Amount; provided, however, that, with respect to
> > each of the Properties which are sublet pursuant to Section 26.C and during
> > the period of time in which the applicable sublease is in effect, the amount
> > of rent payable to Lessee under the applicable subleases during the period
> > of determination shall be used for purposes of clause (a) of the ratio for
> > such Properties in lieu of the amount which would otherwise have been
> > determined under clause (a) for such Properties.
> > 
> > For purposes of this Section 8.A, the following terms shall be defined as
> > set forth below:
> > 
> > >             "Capital Lease" shall mean any lease of any property (whether
> > > real, personal or mixed) by Lessee with respect to one or more of the
> > > Properties which lease would, in conformity with GAAP, be required to be
> > > accounted for as a capital lease on the balance sheet of Lessee. The term
> > > "Capital Lease" shall not include any operating lease or this Lease.
> > > 
> > >             "Corporate Debt" shall mean indebtedness arising under:
> > > 
> > >             (1) that certain Series A and Series B Senior Secured Notes
> > > due 2007 and Series A and Series B Term B Notes due 2007 Indenture by and
> > > among Lessee, the guarantors party thereto and The Bank of New York, a New
> > > York banking corporation, as trustee dated as of December 21, 2000; and
> > > 
> > >             (2) that certain Amended and Restated Credit Agreement by and
> > > among Lessee, Hibernia National Bank, a national banking association, as
> > > administrative agent and collateral agent and the financial institutions
> > > party thereto dated as of December 21, 2000, as amended, restated,
> > > rearranged or otherwise modified or replaced from time to time;
> > > 
> > > provided, that, in each case, at no time may any such indebtedness be
> > > secured by the Properties.
> > > 
> > >             "Debt" shall mean as directly related to all of the Properties
> > > and the period of determination (i) indebtedness of Lessee for borrowed
> > > money, (ii) obligations of Lessee evidenced by bonds, indentures, notes or
> > > similar instruments, (iii) obligations of Lessee to pay the deferred
> > > purchase price of property or services, (iv) obligations of Lessee under
> > > leases which should be, in accordance with GAAP, recorded as Capital
> > > Leases, and (v) obligations of Lessee under direct or indirect guarantees
> > > in respect of, and obligations (contingent or otherwise) to purchase or
> > > otherwise acquire, or otherwise to assure a creditor against loss in
> > > respect of, indebtedness or obligations of others of the kinds referred to
> > > in clauses (i) through (iv) above. The term "Debt" shall not include (x)
> > > Lessor's debt with respect to the Properties or otherwise, or (y) the
> > > Corporate Debt.
> > > 
> > >             "Depreciation and Amortization" shall mean with respect to all
> > > of the Properties the depreciation and amortization accruing during any
> > > period of determination with respect to Lessee as determined in accordance
> > > with GAAP. The term "Depreciation and Amortization" shall not include
> > > Lessor's depreciation and amortization with respect to the Properties or
> > > otherwise.
> > > 
> > >             "Equipment Payment Amount" shall mean for any period of
> > > determination the sum of all amounts payable during such period of
> > > determination under all (i) leases entered into by Lessee for equipment
> > > located at one or more of the Properties and (ii) all loans directly
> > > related to equipment located at one or more of the Properties.
> > > 
> > >             "Gross Sales" means the sales or other income arising from all
> > > business conducted at all of the Properties by Lessee during the period of
> > > determination, less sales tax paid by Lessee in connection with the
> > > business conducted at each of the Properties during such period.
> > > 
> > >             "Interest Expense" shall mean for any period of determination,
> > > the sum of all interest accrued or which should be accrued in respect of
> > > all Debt of Lessee allocable to one or more of the Properties and all
> > > business operations thereon during such period (including interest
> > > attributable to Capital Leases), as determined in accordance with GAAP.
> > > 
> > >             "Net Income" shall mean with respect to the period of
> > > determination, the net income or net loss of Lessee allocable to all of
> > > the Properties. In determining the amount of Net Income, (i) adjustments
> > > shall be made for nonrecurring gains and losses allocable to the period of
> > > determination, (ii) deductions shall be made for, among other things,
> > > Depreciation and Amortization, Interest Expense and Operating Lease
> > > Expense allocable to the period of determination, and (iii) no deductions
> > > shall be made for (x) income taxes or charges equivalent to income taxes
> > > allocable to the period of determination, as determined in accordance with
> > > GAAP, or (y) corporate overhead expense allocable to the period of
> > > determination.
> > > 
> > >             "Operating Lease Expense" shall mean the expenses incurred by
> > > Lessee under any operating leases with respect to one or more of the
> > > Properties (including this Lease) and the business operations thereon
> > > during the period of determination, as determined in accordance with GAAP.
> > 
> >             B. Nonconsolidation Covenants. (i) Lessee will not assume
> > liability for any indebtedness for money borrowed by Lessor and does not,
> > and will not, guarantee any of the debts or obligations of Lessor. Lessee
> > will not hold itself out as being liable for any obligations or indebtedness
> > of Lessor.
> > 
> >             (ii)             Lessee shall not and shall use its best efforts
> > to cause its affiliates not to hold Lessor out to the public or to any
> > individual creditors as being a unified entity with assets and liabilities
> > in common with Lessee.
> > 
> >             (iii)             Lessee shall conduct its business so as not to
> > mislead others as to the separate identity of Lessor, and particularly will
> > avoid the appearance of conducting business on behalf of Lessor. Without
> > limiting the generality of the foregoing, no oral and written communications
> > of Lessee, including, without limitation, letters, invoices, purchase
> > orders, contracts, statements and loan applications, will be made in the
> > name of Lessor which to the extent that to do otherwise would materially
> > bear upon the maintenance of Lessor's separate identity.
> > 
> >             (iv)             Lessee will not act in Lessor's name.
> > 
> >            (v)             Where necessary and appropriate, Lessee shall
> > disclose the independent business status of Lessor to creditors of Lessee,
> > if any.
> > 
> >             (vi)             The resolutions, agreements and other
> > instruments of Lessee, if any, underlying the transactions described in this
> > Lease will be maintained by Lessee.
> > 
> >             (vii)             All transactions between Lessee and Lessor
> > will be no less fair to each party than they could obtain on an arm's-length
> > basis.
> > 
> >             (viii)             The books, records and accounts of Lessee
> > shall at all times be maintained in a manner permitting the assets and
> > liabilities of Lessor to be easily separated and readily ascertained from
> > those of Lessee.
> > 
> >             (ix)             Lessee will not direct, or otherwise control,
> > the ongoing business decisions of Lessor.
> > 
> >             (x)             Lessee will not file or cause to be filed a
> > voluntary or involuntary petition in bankruptcy on behalf of or against
> > Lessor.
> > 
> >             C.             Transfer, Participation and Securitization
> > Covenants. (i) Lessee agrees to accommodate in good faith any reasonable
> > request from Lessor or Lender in connection with any Transfer, Participation
> > and/or Securitization of any of the Notes, Mortgages and/or any of the Loan
> > Documents, or any or all servicing rights with respect thereto, including,
> > without limitation, (x) providing such documents, financial and other data,
> > and other information and materials (the "Disclosures") which would
> > typically be required with respect to Lessee by a purchaser, transferee,
> > assignee, servicer, participant, investor or rating agency involved with
> > respect to such Transfer, Participation and/or Securitization, as
> > applicable; provided, however, Lessee shall not be required to make
> > Disclosures of any confidential information or any information which has not
> > previously been made public unless required by applicable federal or state
> > securities laws; and (y) amending the terms of this Lease to the extent
> > necessary so as to satisfy the requirements of purchasers, transferees,
> > assignees, servicers, participants, investors or selected rating agencies
> > involved in any such Transfer, Participation or Securitization, so long as
> > such amendments would not increase the Base Annual Rental or Additional
> > Rental or have a material adverse effect upon Lessee or the transactions
> > contemplated by this Lease.
> > 
> >             (ii)             Lessee consents to Lessor and Lender providing
> > the Disclosures, as well as any other information which Lessor and Lender
> > may now have or hereafter acquire with respect to the Properties or the
> > financial condition of Lessee to each purchaser, transferee, assignee,
> > servicer, participant, investor or rating agency involved with respect to
> > such Transfer, Participation and/or Securitization, as applicable. In
> > connection with the performance of Lessee's obligations under this Section
> > 8.C: (x) Lessor and Lender shall prepare, at the expense of Lessor and/or
> > Lender, all documents evidencing the amendments referred to in clause (y) of
> > Section 8.C(i); and (y) Lessee shall pay its own attorney fees and other
> > out-of-pocket expenses incurred in connection with the review and
> > negotiation of such documents, provided that Lessor shall pay or cause
> > Lender to pay any such reasonable attorney fees and other out-of-pocket
> > expenses in excess of $10,000.00.
> > 
> >             D.             Compliance Certificate. Within 60 days after the
> > end of each fiscal year of Lessee, Lessee shall deliver to Lessor such
> > compliance certificates as Lessor may reasonably require in order to
> > establish that Lessee is in compliance in all material respects with all of
> > the obligations, duties and covenants imposed on Lessee pursuant to this
> > Lease.

            9.             Rentals To Be Net to Lessor. The Base Annual Rental
payable hereunder shall be net to Lessor, so that this Lease shall yield to
Lessor the rentals specified during the Lease Term, and that all costs, expenses
and obligations of every kind and nature whatsoever relating to the Properties
shall be performed and paid by Lessee, except for costs and expenses which
Lessor has expressly agreed to pay under this Lease.

            10.             Taxes and Assessments. Lessee shall pay, prior to
the earlier of delinquency or the accrual of interest on the unpaid balance, all
taxes and assessments of every type or nature assessed against, imposed upon or
arising with respect to Lessor, any of the Properties, this Lease, the rental or
other payments due under this Lease or Lessee during the Lease Term which affect
in any manner the net return realized by Lessor under this Lease, including,
without limitation, the following:

> >             A.             All taxes and assessments upon any of the
> > Properties or any part thereof and upon any Personalty, whether belonging to
> > Lessor or Lessee, or any tax or charge levied in lieu of such taxes and
> > assessments;
> > 
> >             B.             All taxes, charges, license fees and or similar
> > fees imposed by reason of the use of any of the Properties by Lessee; and
> > 
> >             C.             All excise, transaction, privilege, license,
> > sales, use and other taxes upon the rental or other payments due under this
> > Lease, the leasehold estate of either party or the activities of either
> > party pursuant to this Lease.

            Notwithstanding the foregoing, but without limiting the preceding
obligation of Lessee to pay all taxes which are imposed on the rental or other
payments due under this Lease, in no event will Lessee be required to pay any
net income taxes (i.e., taxes which are determined taking into account
deductions for depreciation, interest, taxes and ordinary and necessary business
expenses) or franchise taxes of Lessor (unless imposed in lieu of other taxes
that would otherwise be the obligation of Lessee under this Lease, including,
without limitation, any "gross receipts tax" or any similar tax based upon gross
income or receipts of Lessor with respect to this Lease which does not take into
account deductions from depreciation, interest, taxes and/or ordinary or
necessary business expenses), any transfer taxes of Lessor, or any tax imposed
with respect to the sale, exchange or other disposition by Lessor, in whole or
in part, of any of the Properties or Lessor's interest in this Lease (other than
transfer or recordation taxes imposed in connection with the transfer of any of
the Properties to Lessee, the substitution of a Substitute Property or the
termination of this Lease pursuant to the provisions of this Lease).

            All taxing authorities shall be instructed to send all tax and
assessment invoices to Lessee and Lessee shall promptly provide Lessor and
Lender with copies of all tax and assessment invoices received by Lessee. Upon
request, Lessee shall also provide Lessor and Lender with evidence that such
invoices were paid in a timely fashion. Lessee may, at its own expense, contest
or cause to be contested by appropriate legal proceedings conducted in good
faith and with due diligence, the amount or validity or application, in whole or
in part, of any item specified in this Section or lien therefor, provided that
(i) unless Lessee has paid in full the amounts being contested prior to such
contest, Lessee shall give Lessor prior written notice of such contest if the
amounts being contested are more than the Tax Contest Permitted Amount, (ii)
such proceeding shall suspend the collection thereof from the applicable
Properties or any interest therein, (iii) neither such Properties nor any
interest therein would be in any danger of being sold, forfeited or lost by
reason of such proceedings, (iv) no Event of Default has occurred, and (v)
Lessee shall have deposited with Lessor adequate reserves for the payment of the
taxes, together with all interest and penalties thereon, unless paid in full
under protest, or Lessee shall have furnished the security as may be required in
the proceeding or as may be required by Lessor to ensure payment of any
contested taxes.

            11.             Utilities. Lessee shall contract, in its own name,
for and pay when due all charges for the connection and use of water, gas,
electricity, telephone, garbage collection, sewer use and other utility services
supplied to the Properties during the Lease Term. Under no circumstances shall
Lessor be responsible for any interruption of any utility service.

            12.             Insurance. Throughout the Lease Term, Lessee shall
maintain with respect to each of the Properties, at its sole expense, the
following types and amounts of insurance (which may be included under a blanket
insurance policy if all the other terms hereof are satisfied):

> >             A.             Insurance against loss, damage or destruction by
> > fire and other casualty, including theft, vandalism and malicious mischief,
> > flood (for each of the Properties which is in a location designated by the
> > Federal Emergency Management Administration as a Special Flood Hazard Area),
> > earthquake (for each of the Properties which is in an area subject to
> > destructive earthquakes within recorded history), boiler explosion (for each
> > of the Properties with a boiler), plate glass breakage, sprinkler damage
> > (for each of the Properties which has a sprinkler system), all matters
> > covered by a standard extended coverage endorsement, all matters covered by
> > a special coverage endorsement commonly known as an "all-risk" endorsement
> > and such other risks as Lessor may reasonably require, insuring each of the
> > Properties for not less than 100% of their full insurable replacement cost.
> > 
> >             B.             Commercial general liability and property damage
> > insurance, including a products liability clause, covering Lessor,
> > Remainderman and Lessee against bodily injury liability, property damage
> > liability and automobile bodily injury and property damage liability,
> > including without limitation any liability arising out of the ownership,
> > maintenance, repair, condition or operation of the Properties or adjoining
> > ways, streets or sidewalks and, if applicable, insurance covering Lessor,
> > Remainderman and Lessee against liability arising from the sale of liquor,
> > beer or wine on the Properties. Such insurance policy or policies shall
> > contain a broad form contractual liability endorsement under which the
> > insurer agrees to insure Lessee's obligations under Section 19 hereof to the
> > extent insurable, and a "severability of interest" clause or endorsement
> > which precludes the insurer from denying the claim of Lessee, Remainderman
> > or Lessor because of the negligence or other acts of the other, shall be in
> > amounts of not less than $1,000,000.00 per injury and occurrence with
> > respect to any insured liability, whether for personal injury or property
> > damage, or such higher limits as Lessor or Remainderman may reasonably
> > require from time to time consistent with what is then typically maintained
> > by operators of nationally or regionally recognized restaurants similar to a
> > Permitted Facility, and shall be of form and substance satisfactory to
> > Lessor and Remainderman.
> > 
> >             C.             Business income insurance or rental interruption
> > insurance, as requested by Lessor, equal to 100% of the Base Annual Rental
> > for a period of not less than 12 months.
> > 
> >             D.             State Worker's compensation insurance in the
> > statutorily mandated limits, employer's liability insurance with limits not
> > less than $500,000 or such greater amount as Lessor or Remainderman may from
> > time to time reasonably require consistent with what is then typically
> > maintained by operators of nationally or regionally recognized restaurants
> > similar to a Permitted Facility, and such other insurance as may be
> > necessary to comply with applicable laws.
> > 
> >             E.             Such other insurance as may from time to time be
> > reasonably required by Lessor, Remainderman or Lender in order to protect
> > their respective interests with respect to the Properties.
> > 
> >             All insurance policies shall:
> > 
> > > >             (i)             Provide for a waiver of subrogation by the
> > > > insurer as to claims against Lessor, Remainderman, Lender and their
> > > > respective employees and agents;
> > > > 
> > > >             (ii)             Be written as a primary policy of
> > > > insurance;
> > > > 
> > > >            (iii)           Contain a standard without contribution
> > > > mortgage clause endorsement in favor of Lender and any other party
> > > > designated by Lessor;
> > > > 
> > > >            (iv)             Provide that the policy of insurance shall
> > > > not be terminated, cancelled or substantially modified without at least
> > > > thirty (30) days' prior written notice to Lessor, Remainderman, Lender
> > > > and to any other party covered by any standard mortgage clause
> > > > endorsement;
> > > > 
> > > >             (v)             Provide that the insurer shall not have the
> > > > option to restore the applicable Properties if Lessor or Lessee elects
> > > > to terminate this Lease in accordance with the terms hereof;
> > > > 
> > > >             (vi)             Be issued by insurance companies licensed
> > > > to do business in the states in which the Properties are located and
> > > > which are rated A:VI or better by A.M. Best's Insurance Guide or are
> > > > otherwise approved by Lessor and Remainderman; and
> > > > 
> > > >             (vii)             Provide that the insurer shall not deny a
> > > > claim nor shall the insurance be cancelled, invalidated or suspended by
> > > > (1) any action, inaction, conduct or negligence of Lessor, Remainderman,
> > > > Lender or any other party covered by any standard mortgage clause
> > > > endorsement, Lessee, anyone acting for Lessee or any subtenant or other
> > > > occupant of any of the Properties, (2) occupancy or use of any of the
> > > > Properties for purposes more hazardous than permitted by such policies,
> > > > (3) any foreclosure or other proceedings relating to any of the
> > > > Properties or change in title to or ownership of any of the Properties,
> > > > or (4) any breach or violation by Lessee or any other person of any
> > > > warranties, declarations or conditions contained in such policies or the
> > > > applications for such policies.

            It is expressly understood and agreed that the foregoing minimum
limits of insurance coverage shall not limit the liability of Lessee for its
acts or omissions as provided in this Lease. All insurance policies (with the
exception of worker's compensation insurance to the extent not available under
statutory law), shall designate Lessor, Remainderman and Lender as additional
named insureds as their interests may appear and shall be payable as set forth
in Section 21 hereof. All such policies shall be written as primary policies,
with deductibles not to exceed 10% of the amount of coverage. Any other
policies, including any policy now or hereafter carried by Lessor, Remainderman
or Lender, shall serve as excess coverage. Lessee shall procure policies for all
insurance for periods of not less than one year and shall provide to Lessor,
Remainderman and Lender certificates of insurance or, upon the request of
Lessor, Remainderman or Lender, duplicate originals of insurance policies
evidencing that insurance satisfying the requirements of this Lease is in effect
at all times. In the event of any transfer by Lessor of Lessor's interest in any
of the Properties or any financing or refinancing of Lessor's interest in any of
the Properties, or by Remainderman of Remainderman's interest in any of the
Properties, Lessee shall, upon not less than ten (10) days' prior written
notice, deliver to Lessor and Remainderman or any Lender providing such
financing or refinancing, as the case may be, certificates of all insurance
required to be maintained by Lessee hereunder naming such transferee or such
Lender, as the case may be, as an additional named insured to the extent
required herein effective as of the date of such transfer, financing or
refinancing.

            13.             Tax and Insurance Impound. Upon the occurrence of an
Event of Default, Lessor may require Lessee to pay to Lessor sums which will
provide an impound account (which shall not be deemed a trust fund) for paying
up to the next one year of taxes, assessments and/or insurance premiums for each
of the Properties. Upon such requirement, Lessor will estimate the amounts
needed for such purposes and will notify Lessee to pay the same to Lessor in
equal monthly installments, as nearly as practicable, in addition to all other
sums due under this Lease. Should additional funds be required at any time,
Lessee shall pay the same to Lessor on demand. Lessee shall advise Lessor of all
taxes and insurance bills which are due and shall cooperate fully with Lessor in
assuring that the same are paid timely. Lessor may deposit all impounded funds
in accounts insured by any federal or state agency and may commingle such funds
with other funds and accounts of Lessor. Interest or other gains from such
funds, if any, shall be the sole property of Lessor. In the event of any default
by Lessee, Lessor may apply all impounded funds against any sums due from Lessee
to Lessor. Lessor shall give to Lessee an annual accounting showing all credits
and debits to and from such impounded funds received from Lessee.

            14.             Payment of Rental and Other Sums. All rental and
other sums which Lessee is required to pay hereunder shall be the unconditional
obligation of Lessee and shall be payable in full when due without any setoff,
abatement, deferment, deduction or counterclaim whatsoever. Upon execution of
this Lease, Lessee shall establish arrangements whereby payments of the Base
Monthly Rental and impound payments, if any, are transferred by Automated
Clearing House Debit directly from Lessee's bank account to such account as
Lessor may designate. Any delinquent payment (that is, any payment not made
within five calendar days after the date when due) shall, in addition to any
other remedy of Lessor, incur a late charge of 5% (which late charge is intended
to compensate Lessor for the cost of handling and processing such delinquent
payment and should not be considered interest) and bear interest at the Default
Rate, such interest to be computed from and including the date such payment was
due through and including the date of the payment; provided, however, in no
event shall Lessee be obligated to pay a sum of late charge and interest higher
than the maximum legal rate then in effect and in no event shall Lessee be
obligated to pay a late charge for delinquent payments which arise solely from
Lessor or Lender failing to initiate the applicable Automated Clearing House
Debit.

            15.             Use. Except as set forth below or in Section 26.D,
each of the Properties shall be used solely for the operation of a Permitted
Facility in accordance with the standards of operations then in effect on a
system-wide basis, and for no other purpose. Lessee shall occupy the Properties
promptly following the Effective Date and, except as set forth below and except
during periods when any of the Properties is untenantable by reason of fire or
other casualty or condemnation (provided, however, during all such periods while
any of the Properties is untenantable, Lessee shall strictly comply with the
terms and conditions of Section 21 of this Lease), Lessee shall at all times
during the Lease Term occupy each of the Properties and shall diligently conduct
its business on each of the Properties as a Permitted Facility. In connection
with any alterations to be performed by Lessee at any Property pursuant to this
Lease, Lessee may cease diligent operation of business at such Property for a
period not to exceed 90 days and may do so only once with respect to such
Property within any five-year period during the Lease Term. As long as no Event
of Default has occurred and is continuing, Lessee may also cease diligent
operations of business at any Property for reasons other than as contemplated by
the preceding sentence, provided that (i) no Property may be closed pursuant to
this sentence for more than 180 days from the date of closure, and (ii) no more
than one Property may be closed at any one time pursuant to this sentence. If
Lessee does discontinue operation as permitted by this Section, Lessee shall
(i) give written notice to Lessor within 10 days after Lessee elects to cease
operation, (ii) provide adequate protection and maintenance of any such
Properties during any period of vacancy, (iii) comply with all Applicable
Regulations and otherwise comply with the terms and conditions of this Lease
other than the continuous use covenant set forth in this Section, and (iv) pay
all costs necessary to restore such Properties to their condition on the day
operation of the business ceased at such time as such Properties are reopened
for Lessee's business operations or other substituted use approved by Lessor as
contemplated below. Notwithstanding anything herein to the contrary, Lessee
shall pay the Base Monthly Rental on the first day of each month during any
period in which Lessee discontinues operation.

            Lessee shall not, by itself or through any assignment, sublease
(except as permitted by Section 26.D) or other type of transfer, convert any of
the Properties to a use other than a Permitted Facility during the Lease Term
without Lessor's consent, which consent shall not be unreasonably withheld or
delayed. Lessor may consider any or all of the following in determining whether
to grant its consent, without being deemed to be unreasonable: (i) whether the
converted use will be consistent with the highest and best use of the
Properties, and (ii) whether the converted use will increase Lessor's risks or
decrease the value of the Properties.

            16.             Compliance with Laws, Restrictions, Covenants and
Encumbrances. A. Lessee's use and occupation of each of the Properties, and the
condition thereof, shall, at Lessee's sole cost and expense, comply fully with
all Applicable Regulations and all restrictions, covenants and encumbrances of
record with respect to each of the Properties. In addition to the other
requirements of this Section, Lessee shall, at all times throughout the Lease
Term, comply with all Applicable Regulations, including, without limitation, in
connection with (i) any maintenance, repairs and replacements of the Properties
undertaken by Lessee as required by Section 17 of this Lease and (ii)
alterations made pursuant to Section 18 of the Lease.

            B.             Lessee will not permit any act or condition to exist
on or about any of the Properties which will increase any insurance rate
thereon, except when such acts are required in the normal course of its business
and Lessee shall pay for such increase.

            C.             Without limiting the generality of the other
provisions of this Section, Lessee agrees that it shall be responsible for
complying in all respects with the Americans with Disabilities Act of 1990, as
such act may be amended from time to time, and all regulations promulgated
thereunder (collectively, the "ADA"), as it affects the Properties. Lessee
further agrees that any and all alterations made to the Properties during the
Lease Term will comply with the requirements of the ADA. All plans for
alterations which must be submitted to Lessor under the provisions of Section 18
must include a statement from a licensed architect or engineer certifying that
they have reviewed the plans, and that the plans comply with all applicable
provisions of the ADA. Any subsequent approval or consent to the plans by Lessor
shall not be deemed to be a representation of Lessor's part that the plans
comply with the ADA, which obligation shall remain with Lessee. Lessee agrees
that it will defend, indemnify and hold harmless the Indemnified Parties from
and against any and all Losses caused by, incurred or resulting from Lessee's
failure to comply with its obligations under this Section.

            D.             Lessee represents and warrants to Lessor and
Environmental Insurer as follows:

> >             (i)             None of the Properties nor Lessee are in
> > violation of, or subject to, any pending or threatened investigation or
> > inquiry by any Governmental Authority or to any remedial obligations under
> > any Environmental Laws which might reasonably result in any material adverse
> > change in the contemplated business, condition, worth or operations of
> > Lessee or any of the Properties, and this representation and warranty would
> > continue to be true and correct following disclosure to the applicable
> > Governmental Authorities of all relevant facts, conditions and
> > circumstances, if any, pertaining to the Properties.
> > 
> >             (ii)             All permits, licenses or similar authorizations
> > to construct, occupy, operate or use any buildings, improvements, fixtures
> > and equipment forming a part of any of the Properties by reason of any
> > Environmental Laws have been obtained except where the failure to obtain any
> > such permit, license or similar authorization could not reasonably result in
> > any material adverse change in the contemplated business, condition, worth
> > or operations of Lessee or any of the Properties.
> > 
> >             (iii)             No Hazardous Materials have been used,
> > handled, manufactured, generated, produced, stored, treated, processed,
> > transferred, disposed of or otherwise Released in, on, under or from any of
> > the Properties, except in De Minimis Amounts.
> > 
> >             (iv)             The Properties do not contain Hazardous
> > Materials, other than in De Minimis Amounts, or, to the best of Lessee's
> > knowledge, underground storage tanks.
> > 
> >             (v)             There is no threat of any Release migrating to
> > any of the Properties, other than in De Minimis Amounts.
> > 
> >             (vi)             There is no past or present non-compliance with
> > Environmental Laws, or with permits issued pursuant thereto, in connection
> > with any of the Properties which might reasonably result in any material
> > adverse change in the contemplated business, condition, worth or operations
> > of Lessee or any of the Properties.
> > 
> >             (vii)             Lessee has not received any written or oral
> > notice or other communication from any person or entity (including but not
> > limited to a Governmental Authority) relating to Hazardous Materials or
> > Remediation thereof, of possible liability of any person or entity pursuant
> > to any Environmental Law, other environmental conditions in connection with
> > any of the Properties, or any actual or potential administrative or judicial
> > proceedings in connection with any of the foregoing, which, in each case,
> > might reasonably result in any material adverse change in the contemplated
> > business, condition, worth or operations of Lessee or any of the Properties.
> > 
> >             (viii)             Lessee has truthfully and fully provided to
> > Lessor, in writing, any and all information relating to environmental
> > conditions in, on, under or from the Properties that is known to Lessee and
> > that is contained in Lessee's files and records, including but not limited
> > to any reports relating to Hazardous Materials in, on, under or from any of
> > the Properties.
> > 
> >             (ix)             The Properties have been kept free and clear of
> > all liens and other encumbrances imposed pursuant to any Environmental Law
> > (the "Environmental Liens").

            Lessor acknowledges and agrees that the matters, if any, disclosed
in the Questionnaires shall be an exception to the representations and
warranties set forth in this subsection D.

            E.             Lessee covenants to Lessor and Environmental Insurer
during the Lease Term that: (i) the Properties shall not be in violation of or
subject to any investigation or inquiry by any Governmental Authority or to any
remedial obligations under any Environmental Laws except for such violations or
investigations or inquiries which relate to Hazardous Materials in De Minimis
Amounts. If any investigation or inquiry is initiated by any Governmental
Authority (except for investigations or inquiries which relate to Hazardous
Materials in De Minimis Amounts), Lessee shall promptly notify Lessor; (ii) all
uses and operations on or of each of the Properties, whether by Lessee or any
other person or entity, shall be in compliance in all material respects with all
Environmental Laws and permits issued pursuant thereto; (iii) there shall be no
Releases in, on, under or from any of the Properties, except in De Minimis
Amounts; (iv) there shall be no Hazardous Materials in, on, or under any of the
Properties, except in De Minimis Amounts; (v) Lessee shall keep each of the
Properties free and clear of all Environmental Liens, whether due to any act or
omission of Lessee or any other person or entity; (vi) Lessee shall, at its sole
cost and expense, fully and expeditiously cooperate in all activities pursuant
to subsection F below, including but not limited to providing all relevant
information and making knowledgeable persons available for interviews; (vii) in
the event that Lessor notifies Lessee that it has knowledge of a Release or a
Threatened Release at any of the Properties or has a reasonable basis to believe
that a material violation of Environmental Laws at any of the Properties may
have occurred, Lessee shall, at its sole cost and expense, perform any
environmental site assessment or other investigation of environmental conditions
in connection with any of the Properties as may be reasonably requested by
Lessor (including but not limited to sampling, testing and analysis of soil,
water, air, building materials and other materials and substances whether solid,
liquid or gas), and share with Lessor and Environmental Insurer the reports and
other results thereof, and Lessor, Environmental Insurer and the other
Indemnified Parties shall be entitled to rely on such reports and other results
thereof; (viii) Lessee shall, at its sole cost and expense, comply with all
reasonable written requests of Lessor to (1) reasonably effectuate Remediation
of any Release in, on, under or from any of the Properties; (2) comply with any
Environmental Law; and (3) comply with any applicable directive from any
Governmental Authority; (ix) Lessee shall not do or allow any tenant or other
user of any of the Properties to do any act that materially increases the
dangers to human health or the environment or poses an unreasonable risk of harm
to any person or entity (whether on or off any of the Properties); and (x)
Lessee shall, upon obtaining such information, promptly notify Lessor in writing
of (A) any presence of Releases or Threatened Releases in, on, under, from or
migrating towards any of the Properties in violation of any applicable
Environmental Laws; (B) any non-compliance with any Environmental Laws related
in any way to any of the Properties; (C) any Environmental Lien; (D) any
required Remediation of environmental conditions relating to any of the
Properties; and (E) any written notice of which Lessee becomes aware relating in
any way to liability of any person or entity pursuant to any Environmental Law,
or any administrative or judicial proceedings commenced or overtly threatened in
connection with any alleged violation of Environmental Laws.

            F.             Lessor, Lender, Environmental Insurer and any other
person or entity designated by Lessor, including but not limited to any
receiver, any representative of a Governmental Authority, and any environmental
consultant, shall have the right, but not the obligation, to enter upon the
Properties, at all reasonable times (including, without limitation, in
connection with any Securitization, Participation or Transfer or in connection
with a proposed sale or conveyance of any of the Properties or a proposed
financing or refinancing secured by any of the Properties or in connection with
the exercise of any remedies set forth in this Lease, the Mortgages or the other
Loan Documents, as applicable) and upon prior reasonable notice, to assess any
and all aspects of the environmental condition of the Properties and its use,
including but not limited to conducting any environmental assessment or audit
(the scope of which shall be determined in the sole and absolute discretion of
the party conducting the assessment) and taking samples of soil, groundwater or
other water, air, or building materials, and conducting other invasive testing;
provided, however, that any such persons (except in emergencies) shall use
commercially reasonable efforts to undertake any such assessments or
investigations so as to minimize the impact on Lessee's business operations at
the Properties. Lessee shall cooperate with and provide access to Lessor,
Lender, Environmental Insurer and any other person or entity designated by
Lessor. Any such assessment and investigation shall be at Lessor's sole cost and
expense unless at the time of any such assessment or investigation Lessor has
knowledge of a Release or a Threatened Release at any of the Properties or has a
reasonable basis to believe that a material violation of Environmental Laws at
any of the Properties may have occurred or an Event of Default has occurred and
is continuing, in which case Lessee shall be responsible for the cost of any
such assessment or investigation.

            G.             Lessee shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless each of the Indemnified Parties
for, from and against any and all Losses (excluding Losses suffered by an
Indemnified Party directly arising out of such Indemnified Party's gross
negligence or willful misconduct; provided, however, that the term "gross
negligence" shall not include gross negligence imputed as a matter of law to any
of the Indemnified Parties solely by reason of the Lessor's interest in any of
the Properties or Lessor's failure to act in respect of matters which are or
were the obligation of Lessee under this Lease) and costs of Remediation
(whether or not performed voluntarily), engineers' fees, environmental
consultants' fees, and costs of investigation (including but not limited to
sampling, testing, and analysis of soil, water, air, building materials and
other materials and substances whether solid, liquid or gas) imposed upon or
incurred by or asserted against any Indemnified Parties, and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (i) any presence of any Hazardous Materials in, on, above, or under
any of the Properties; (ii) any past or present Release or Threatened Release
in, on, above, under or from any of the Properties; (iii) any activity by
Lessee, any person or entity affiliated with Lessee or any other tenant or other
user of any of the Properties in connection with any actual, proposed or
threatened use, treatment, storage, holding, existence, disposition or other
Release, generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
any of the Properties of any Hazardous Materials at any time located in, under,
on or above any of the Properties; (iv) any activity by Lessee, any person or
entity affiliated with Lessee or any other tenant or other user of any of the
Properties in connection with any actual or proposed Remediation of any
Hazardous Materials at any time located in, under, on or above any of the
Properties, whether or not such Remediation is voluntary or pursuant to court or
administrative order, including but not limited to any removal, remedial or
corrective action; (v) any past, present or threatened non-compliance or
violations of any Environmental Laws (or permits issued pursuant to any
Environmental Law) in connection with any of the Properties or operations
thereon, including but not limited to any failure by Lessee, any person or
entity affiliated with Lessee or any other tenant or other user of any of the
Properties to comply with any order of any Governmental Authority in connection
with any Environmental Laws; (vi) the imposition, recording or filing or the
threatened imposition, recording or filing of any Environmental Lien encumbering
any of the Properties; (vii) any administrative processes or proceedings or
judicial proceedings in any way connected with any matter addressed in this
Section; (viii) any past, present or threatened injury to, destruction of or
loss of natural resources in any way connected with any of the Properties,
including but not limited to costs to investigate and assess such injury,
destruction or loss; (ix) any acts of Lessee, any person or entity affiliated
with Lessee or any other tenant or user of any of the Properties in arranging
for disposal or treatment, or arranging with a transporter for transport for
disposal or treatment, of Hazardous Materials owned or possessed by Lessee, any
person or entity affiliated with Lessee or any other tenant or user of any of
the Properties, at any facility or incineration vessel owned or operated by
another person or entity and containing such or similar Hazardous Materials; (x)
any acts of Lessee, any person or entity affiliated with Lessee or any other
tenant or user of any of the Properties, in accepting any Hazardous Materials
for transport to disposal or treatment facilities, incineration vessels or sites
selected by Lessee, any person or entity affiliated with Lessee or any other
tenant or user of any of the Properties, from which there is a Release, or a
Threatened Release of any Hazardous Materials which causes the incurrence of
costs for Remediation; (xi) any personal injury, wrongful death, or property
damage arising under any statutory or common law or tort law theory relating to
any of the Properties, including but not limited to damages assessed for the
maintenance of a private or public nuisance or for the conducting of an
abnormally dangerous activity on or near any of the Properties; and (xii) any
misrepresentation or inaccuracy in any representation or warranty or material
breach or failure to perform any covenants or other obligations pursuant to this
Section.

            H.             The obligations of Lessee and the rights and remedies
of the Indemnified Parties under the foregoing subsections D through G shall
survive the termination, expiration and/or release of this Lease but only with
respect to matters arising or occurring prior to or during the Lease Term.

            17.             Condition of Properties; Maintenance. Lessee, at its
own expense, will maintain all parts of each of the Properties in good repair
and sound condition, except for ordinary wear and tear, and will take all action
and will make all structural and non-structural, foreseen and unforeseen and
ordinary and extraordinary changes and repairs or replacements which may be
required to keep all parts of each of the Properties in good repair and sound
condition. Lessee waives any right to (i) require Lessor to maintain, repair or
rebuild all or any part of any of the Properties or (ii) make repairs at the
expense of Lessor, pursuant to any Applicable Regulations at any time in effect.

            18.             Waste; Alterations and Improvements. Lessee shall
not commit actual or constructive waste upon any of the Properties. Without the
prior written consent of Lessor, which consent shall not be unreasonably
withheld or conditioned (it being understood and agreed that to the extent
Lessor is required to obtain the approval of Lender with respect to any such
alterations, Lessor shall in no event be deemed to have unreasonably withheld
Lessor's approval thereof if Lender shall not have given its approval if
required), Lessee shall not (a) make any additions to or alter the structural
elements of the improvements at any of the Properties or the load-bearing walls,
roof, foundation or "footprint" of any building located at any of the
Properties, other than adding or replacing windows, (b) alter any material part
of any building system of any of the Properties in any manner, other than
replacements of parts of any building system with parts of like kind and of
equal or greater value, or (c) make any other change or related series of other
changes to any Property that is estimated to cost in excess of $100,000, other
than changes in the color or style of wall colors/coverings, floor coverings or
treatments or changes to (or alterations of) exterior colors (any of (a), (b) or
(c) being hereinafter referred to as a "Material Alteration" and any alteration
that does not constitute a Material Alteration is hereinafter referred to as a
"Non-Material Alteration"). Lessee may undertake a Non-Material Alteration to
any Property without first notifying Lessor. Also, if neither Lessor nor Lender
objects to a proposed Material Alteration within thirty (30) days after the date
on which Lessee gives Lessor and Lender notice of such proposed Material
Alteration, Lessor's and Lender's consent to such proposed Material Alteration
shall be deemed given. If Lessor's consent is required hereunder and Lessor
consents to the making of any such alterations (or is deemed to have consented
to the making of such alterations), the same shall be made according to plans
and specifications approved or deemed approved by Lessor (such approval shall be
deemed given if neither Lessor nor Lender objects to such plans and
specifications within thirty (30) days after copies of such plans and
specifications are given to them) and subject to such other conditions as Lessor
shall require. All alterations shall be made by Lessee at Lessee's sole expense
by licensed contractors and in accordance with all applicable laws governing
such alterations. Any work at any time commenced by Lessee on any of the
Properties shall be prosecuted diligently to completion, shall be of good
workmanship and materials and shall comply fully with all the terms of this
Lease. Upon completion of any alterations, Lessee shall promptly provide Lessor
with (i) evidence of full payment to all laborers and materialmen contributing
to the alterations, (ii) an architect's certificate certifying the alterations
to have been completed in conformity with the plans and specifications, (iii) a
certificate of occupancy (if the alterations are of such a nature as would
require the issuance of a certificate of occupancy), and (iv) any other
documents or information reasonably requested by Lessor. Any addition to or
alteration of any of the Properties shall automatically be deemed a part of the
Properties and belong to Lessor, and Lessee shall execute and deliver to Lessor
such instruments as Lessor may require to evidence the ownership by Lessor of
such addition or alteration. Lessee shall execute and file or record, as
appropriate, a "Notice of Non-Responsibility," or any equivalent notice
permitted under applicable law in the states where the applicable Properties are
located.

            19.             Indemnification. Lessee shall indemnify, protect,
defend and hold harmless each of the Indemnified Parties from and against any
and all Losses (excluding Losses suffered by an Indemnified Party arising out of
the gross negligence or willful misconduct of such Indemnified Party; provided,
however, that the term "gross negligence" shall not include gross negligence
imputed as a matter of law to any of the Indemnified Parties solely by reason of
the Lessor's interest in any of the Properties or Lessor's failure to act in
respect of matters which are or were the obligation of Lessee under this Lease)
caused by, incurred or resulting from Lessee's operations of or relating in any
manner to any of the Properties, whether relating to their original design or
construction, latent defects, alteration, maintenance, use by Lessee or any
person thereon, supervision or otherwise, or from any breach of, default under,
or failure to perform, any term or provision of this Lease by Lessee, its
officers, employees, agents or other persons, or to which any Indemnified Party
is subject because of Lessor's or Remainderman's interest in any of the
Properties, including, without limitation, Losses arising from (1) any accident,
injury to or death of any person or loss of or damage to property occurring in,
on or about any of the Properties or portion thereof or on the adjoining
sidewalks, curbs, parking areas, streets or ways, (2) any use, non-use or
condition in, on or about, or possession, alteration, repair, operation,
maintenance or management of, any of the Properties or any portion thereof or on
the adjoining sidewalks, curbs, parking areas, streets or ways, (3) any
representation or warranty made herein by Lessee, in any certificate delivered
in connection herewith or in any other agreement to which Lessee is a party or
pursuant thereto being false or misleading in any material respect as of the
date of such representation or warranty was made, (4) performance of any labor
or services or the furnishing of any materials or other property in respect to
any of the Properties or any portion thereof, (5) any taxes, assessments or
other charges which Lessee is required to pay under Section 10, (6) any lien,
encumbrance or claim arising on or against any of the Properties or any portion
thereof under any Applicable Regulation or otherwise which Lessee is obligated
hereunder to remove and discharge, or the failure to comply with any Applicable
Regulation, (7) the claims of any invitees, patrons, licensees or subtenants of
all or any portion of any of the Properties or any Person acting through or
under Lessee or otherwise acting under or as a consequence of this Lease or any
sublease, (8) any act or omission of Lessee or its agents, contractors,
licensees, subtenants or invitees, (9) any contest referred to in Section 10,
and (10) the sale of liquor, beer or wine on any of the Properties. It is
expressly understood and agreed that Lessee's obligations under this Section
shall survive the expiration or earlier termination of this Lease for any reason
but only with respect to matters arising or occurring prior to or during the
Lease Term.

            20.             Quiet Enjoyment. So long as Lessee shall pay the
rental and other sums herein provided and shall keep and perform all of the
terms, covenants and conditions on its part herein contained, Lessee shall have,
subject and subordinate to Lessor's rights herein, the right to the peaceful and
quiet occupancy of the Properties. Notwithstanding the foregoing, however, in no
event shall the exercise by Lessor of its rights and remedies under this Lease
following an Event of Default be deemed to be a breach by Lessor of its
obligations under the preceding sentence.

            21.             Condemnation or Destruction. A. In the event of a
taking of all or any part of any of the Properties for any public or
quasi-public purpose by any lawful power or authority by exercise of the right
of condemnation or eminent domain or by agreement between Lessor, Lessee and
those authorized to exercise such right ("Taking") or the commencement of any
proceedings or negotiations which might result in a Taking or any damage to or
destruction of any of the Properties or any part thereof (a "Casualty"), Lessee
will promptly give written notice thereof to Lessor, generally describing the
nature and extent of such Taking, proceedings, negotiations or Casualty and
including copies of any documents or notices received in connection therewith.
Thereafter, Lessee shall promptly send Lessor copies of all correspondence and
pleadings relating to any such Taking, proceedings, negotiations or Casualty.
During all periods of time following a Casualty, Lessee shall ensure that the
subject Property is secure and does not pose any risk of harm to adjoining
property owners or occupants or third-parties.

            B.             In the event of (i) a Taking of the whole of any of
the Properties, other than for temporary use, (ii) a Taking of substantially all
of any of the Properties (other than for temporary use) that results in Lessee
making a good faith determination that the restoration and continued use of the
remainder of such Property as a Permitted Facility would be uneconomic (each of
(i) and (ii), a "Total Taking"), or (iii) a Casualty of the whole or
substantially all of any of the Properties that results in Lessee making a good
faith determination that the restoration and continued use of such Property as a
Permitted Facility would be uneconomic (a "Total Casualty"), Lessor shall be
entitled to receive the entire award, insurance proceeds or payment in
connection therewith without deduction for any estate vested in Lessee by this
Lease. Lessee hereby expressly assigns to Lessor all of its right, title and
interest in and to every such award, insurance proceeds or payment and agrees
that Lessee shall not be entitled to any award, insurance proceeds or payment
for the value of Lessee's leasehold interest in this Lease. Lessee shall be
entitled to claim and receive any award or payment from the condemning authority
expressly granted for the taking of Personalty, the interruption of its business
and moving expenses, but only if such claim or award does not adversely affect
or interfere with the prosecution of Lessor's claim for the Total Taking or
otherwise reduce the amount recoverable by Lessor for the Total Taking. Lessee
shall be entitled to claim and receive any insurance proceeds with respect to
the Personalty, the interruption of its business and moving expenses, but only
if such claim or proceeds does not adversely affect or interfere with the
prosecution of Lessor's claim for the Total Casualty or otherwise reduce the
amount recoverable by Lessor for the Total Casualty.

            In the event of a Total Taking or Total Casualty, Lessee shall have
the right to terminate this Lease with respect to the applicable Property by
notice (the "Termination Notice") given to Lessor not later than 30 days after
the Total Taking or Total Casualty, as applicable. The Termination Notice must:
(i) specify a date on which this Lease with respect to such Property shall
terminate, which date shall be the last day of a calendar month occurring not
earlier than 120 days and not later than 150 days after the delivery of such
notice (the "Early Termination Date"); (ii) contain a certificate executed by
the president, chief financial officer or treasurer of Lessee which (X)
describes the Total Taking or Total Casualty, (Y) represents and warrants that
either the whole of such Property has been taken, or that substantially all of
such Property has been taken and Lessee has determined in good faith that the
restoration and continued use of the remainder of such Property as a Permitted
Facility would be uneconomic, or that either the whole or substantially all of
such Property has been damaged or destroyed and Lessee has determined in good
faith that the restoration and continued use of such Property as a Permitted
Facility would be uneconomic, and (Z) contains a covenant by Lessee that neither
Lessee or any Affiliate of Lessee will use such Property for a period of 2 years
following the Early Termination Date; and (iii) if the Early Termination Date
shall occur prior to the commencement of any extension options which may be
exercised pursuant to Section 27, contain either (X) an irrevocable rejectable
written offer (the "Rejectable Offer") of Lessee to purchase Lessor's interest
in such Property and in the net award for such Total Taking or net insurance
proceeds for such Total Casualty, as applicable, after deducting all costs, fees
and expenses incident to the collection thereof, including all costs and
expenses incurred by Lessor and Lender in connection therewith (the "Net Award")
on the Early Termination Date for a purchase price equal to the Stipulated Loss
Value (as defined below) for such Property, or (Y) a Rejectable Substitution
Offer to substitute a Substitute Property satisfying the applicable requirements
of Section 57.A for such Property and Lessor's interest in the Net Award. As
used herein, the term "Stipulated Loss Value" shall mean the sum of (a) the
product of the percentage specified on Schedule I attached hereto which
corresponds to the Early Termination Date multiplied by the Purchase Price for
such Property, plus (b) all Base Annual Rental, Additional Rental and other sums
and obligations then due and payable under this Lease, plus (c) in the event of
a Total Casualty only, the Prepayment Charge corresponding to such Property. In
the event of a termination of this Lease with respect to a Property pursuant to
this Section 21.B which does not involve the acceptance (or deemed acceptance)
of a Rejectable Substitution Offer, the Base Annual Rental then in effect shall
be reduced by an amount equal to the product of (x) the Applicable Rent
Reduction Percentage for such Property, and (y) the Base Annual Rental then in
effect.

            If the Early Termination Date shall occur prior to the commencement
of any extension options which may be exercised pursuant to Section 27, Lessor
shall have 90 days from the delivery of the Termination Notice to deliver to
Lessee written notice of its election to either accept or reject any Rejectable
Offer or Rejectable Substitution Offer contained in the Termination Notice.
Lessor's failure to deliver such notice within such time period shall be deemed
to constitute Lessor's acceptance of the applicable Rejectable Offer or
Rejectable Substitution Offer. If the Mortgage corresponding to such Property is
still outstanding, any rejection of the Rejectable Offer or Rejectable
Substitution Offer by Lessor shall not be effective unless it is consented to in
writing by the Lender and such written consent is delivered to Lessee within
such 90-day period.

            If Lessor accepts the Rejectable Offer or is deemed to have accepted
the Rejectable Offer or if, while the Mortgage corresponding to such Property is
still outstanding, any rejection of the Rejectable Offer by Lessor is not
consented to in writing by the Lender, then, on the Early Termination Date,
Lessor shall sell and convey, and Lessee shall purchase for the Stipulated Loss
Value, Lessor's interest in such Property and the Net Award. Lessee's
obligations under this Lease with respect to such Property shall not be
terminated until the applicable Stipulated Loss Value is paid in full. Upon such
payment, (i) Lessor shall convey such Property to Lessee "as-is" by quit-claim
deed, subject to all matters of record (except for the Mortgage corresponding to
such Property and any other consensual liens granted by Lessor other than those
granted by Lessor at the request of Lessee), and without representation or
warranty, and (ii) all obligations of either party hereunder with respect to
such Property shall cease as of the Early Termination Date, provided, however,
Lessee's obligations to the Indemnified Parties under any indemnification
provisions of this Lease with respect to such Property (including, without
limitation, Sections 16 and 19) and Lessee's obligations to pay any sums
(whether payable to Lessor or a third party) accruing under this Lease with
respect to such Property prior to the Early Termination Date shall survive the
termination of this Lease with respect to such Property. This Lease shall,
however, continue in full force and effect with respect to all other Properties.

            If Lessor accepts the Rejectable Substitution Offer or is deemed to
have accepted the Rejectable Substitution Offer or if, while the Mortgage
corresponding to such Property is still outstanding, any rejection of the
Rejectable Substitution Offer by Lessor is not consented to in writing by the
Lender, then, on the Early Termination Date, Lessee shall complete such
substitution, subject, however, to the satisfaction of each of the applicable
terms and conditions set forth in Section 57. Upon such substitution (i) Lessee
shall be entitled to claim and receive the Net Award and (ii) all obligations of
either party hereunder with respect to the Property being replaced shall cease
as of the Early Termination Date, provided, however, Lessee's obligations to the
Indemnified Parties under any indemnification provisions of this Lease with
respect to such Property (including, without limitation, Sections 16 and 19) and
Lessee's obligations to pay any sums (whether payable to Lessor or a third
party) accruing under this Lease with respect to such Property prior to the
Early Termination Date shall survive the termination of this Lease with respect
to such Property. This Lease shall, however, continue in full force and effect
with respect to all other Properties.

            Lessee shall be solely responsible for the payment of all costs and
expenses incurred in connection with the conveyance of a Property to Lessee
pursuant to this Section 21, including, without limitation, to the extent
applicable, the cost of title insurance, survey charges, stamp taxes, mortgage
taxes, transfer fees, escrow and recording fees, taxes imposed on Lessor as a
result of such conveyance, taxes imposed in connection with the transfer of a
Property to Lessee or the termination of this Lease with respect to a Property
pursuant to the provisions of this Section 21, Lessee's attorneys' fees and the
reasonable attorneys' fees and expenses of counsel to Lessor and Lender.

            If Lessor rejects the Rejectable Offer or Rejectable Substitution
Offer and, as long as the Mortgage corresponding to the Property subject to such
Rejectable Offer or Rejectable Substitution Offer is still outstanding, such
rejection is consented to in writing by Lender (and such written consent
delivered to Lessee within the applicable 90-day period), or if the Early
Termination Date shall occur after the commencement of any extension options
exercised pursuant to Section 27, then (i) the Net Award shall be paid to and
belong to Lessor, (ii) on the Early Termination Date, Lessee shall pay to Lessor
all Base Annual Rental, Additional Rental and other sums and obligations then
due and payable under this Lease, and (iii) all obligations of either party
hereunder shall cease as of the Early Termination Date with respect to the
applicable Property, provided, however, Lessee's obligations to the Indemnified
Parties with respect to such Property under any indemnification provisions of
this Lease with respect to such Property (including, without limitation,
Sections 16 and 19) and Lessee's obligations to pay any sums (whether payable to
Lessor or a third party) accruing under this Lease with respect to such Property
prior to the Early Termination Date shall survive the termination of this Lease.
This Lease shall, however, continue in full force and effect with respect to all
other Properties.

            C.             In the event of a Taking of all or any part of any of
the Properties for a temporary use ("Temporary Taking"), this Lease shall remain
in full force and effect without any reduction of Base Annual Rental, Additional
Rental or any other sum payable hereunder. Except as provided below, Lessee
shall be entitled to the entire award for a Temporary Taking, whether paid by
damages, rent or otherwise, unless the period of occupation and use by the
condemning authorities shall extend beyond the date of expiration of this Lease,
in which case the award made for such Taking shall be apportioned between Lessor
and Lessee as of the date of such expiration. At the termination of any such
Temporary Taking, Lessee will, at its own cost and expense and pursuant to the
terms of Section 18 above, promptly commence and complete the restoration of the
Property affected by such Temporary Taking; provided, however, Lessee shall not
be required to restore such Property if the Lease Term shall expire prior to, or
within one year after, the date of termination of such Temporary Taking, and in
such event Lessor shall be entitled to recover the entire award relating to the
Temporary Taking.

            D.             In the event of a Taking which is not a Total Taking
or a Temporary Taking ("Partial Taking") or of a Casualty which is not a Total
Casualty (a "Partial Casualty"), all awards, compensation or damages shall be
paid to Lessor, and Lessor shall have the option to (i) terminate this Lease
with respect to the Property affected, provided that, as long as the Mortgage
corresponding to the applicable Property is still outstanding, Lessor shall have
obtained Lender's prior written consent, by notifying Lessee within 60 days
after Lessee gives Lessor notice of such Partial Casualty or that title has
vested in the taking authority or (ii) continue this Lease in effect, which
election may be evidenced by either a notice from Lessor to Lessee or Lessor's
failure to notify Lessee that Lessor has elected to terminate this Lease with
respect to such Property within such 60-day period. Lessee shall have a period
of 60 days after Lessor's notice that it has elected to terminate this Lease
with respect to such Property during which to elect to continue this Lease with
respect to such Property on the terms herein provided. If Lessor elects to
terminate this Lease with respect to such Property and Lessee does not elect to
continue this Lease with respect to such Property or shall fail during such
60-day period to notify Lessor of Lessee's intent to continue this Lease with
respect to such Property, then this Lease shall terminate with respect to such
Property as of the last day of the month during which such period expired.
Lessee shall then immediately vacate and surrender such Property, all
obligations of either party hereunder with respect to such Property shall cease
as of the date of termination (provided, however, Lessee's obligations to the
Indemnified Parties under any indemnification provisions of this Lease with
respect to such Property (including, without limitation, Sections 16 and 19) and
Lessee's obligations to pay Base Annual Rental, Additional Rental and all other
sums (whether payable to Lessor or a third party) accruing under this Lease with
respect to such Property prior to the date of termination shall survive such
termination) and Lessor may retain all such awards, compensation or damages. The
Lease shall continue in full force and effect with respect to all other
Properties. If Lessor elects not to terminate this Lease with respect to such
Property, or if Lessor elects to terminate this Lease with respect to such
Property but Lessee elects to continue this Lease with respect to such Property,
then this Lease shall continue in full force and effect on the following terms:
(i) all Base Annual Rental, Additional Rental and other sums and obligations due
under this Lease shall continue unabated, and (ii) Lessee shall promptly
commence and diligently prosecute restoration of such Property to the same
condition, as nearly as practicable, as prior to such Partial Taking or Partial
Casualty as approved by Lessor. Subject to reasonable conditions for
disbursement imposed by Lessor, Lessor shall promptly make available in
installments as restoration progresses an amount up to but not exceeding the
amount of any award, compensation or damages received by Lessor after deducting
all costs, fees and expenses incident to the collection thereof, including all
costs and expenses incurred by Lessor and Lender in connection therewith (the
"Net Restoration Amount"), upon request of Lessee accompanied by evidence
reasonably satisfactory to Lessor that such amount has been paid or is due and
payable and is properly a part of such costs and that Lessee has complied with
the terms of Section 18 above in connection with the restoration. Prior to the
disbursement of any portion of the Net Restoration Amount with respect to a
Partial Casualty, Lessee shall provide evidence reasonably satisfactory to
Lessor of the payment of restoration expenses by Lessee up to the amount of the
insurance deductible applicable to such Partial Casualty. Lessor shall be
entitled to keep any portion of the Net Restoration Amount which may be in
excess of the cost of restoration, subject to the rights of Lender under the
Loan Documents, and Lessee shall bear all additional costs, fees and expenses of
such restoration in excess of the Net Restoration Amount. If this Lease is
terminated with respect to any Property as a result of a Partial Casualty,
simultaneously with such termination Lessee shall pay Lessor an amount equal to
the insurance deductible applicable to such Partial Casualty.

            E.             Any loss under any property damage insurance required
to be maintained by Lessee shall be adjusted by Lessor and Lessee. Any award
relating to a Total Taking or a Partial Taking shall be adjusted by Lessor or,
at Lessor's election, Lessee. Notwithstanding the foregoing or any other
provisions of this Section to the contrary, if at the time of any Taking or any
Casualty or at any time thereafter there shall be an Event of Default existing
under this Lease, Lessor is hereby authorized and empowered but shall not be
obligated, in the name and on behalf of Lessee and otherwise, to file and
prosecute Lessee's claim, if any, for an award on account of such Taking or for
insurance proceeds on account of such Casualty and to collect such award or
proceeds and apply the same, after deducting all costs, fees and expenses
incident to the collection thereof, to the curing of such Event of Default and
any other then existing Event of Default under this Lease and/or to the payment
of any amounts owed by Lessee to Lessor under this Lease, in such order,
priority and proportions as Lessor in its discretion shall deem proper.

            F.             Notwithstanding the foregoing, nothing in this
Section 21 shall be construed as limiting or otherwise adversely affecting the
representations, warranties, covenants and characterizations set forth in Lease,
including, without limitation, those provisions set forth in Section 3 of this
Lease.

            22.             Inspection. Lessor and its authorized
representatives, at Lessor's sole cost and expense (except as otherwise
expressly provided in this Lease, including, without limitation, Section 16.F),
shall have the right, upon giving reasonable advance notice, to enter any of the
Properties or any part thereof at reasonable times in order to inspect the same
and make photographic or other evidence concerning Lessee's compliance with the
terms of this Lease or in order to show the Properties to prospective purchasers
and lenders. Lessee hereby waives any claim for damages for any injury or
inconvenience to or interference with Lessee's business, any loss of occupancy
or quiet enjoyment of any of the Properties and any other loss occasioned by
such entry so long as Lessor shall have used commercially reasonable efforts not
to interrupt Lessee's normal business operations. Lessee shall keep and maintain
at the Properties or Lessee's corporate headquarters full, complete and
appropriate books of account and records of Lessee's business relating to the
Properties in accordance with GAAP. Lessee's books and records shall be open for
inspection at reasonable times and upon reasonable notice by Lessor, Lender and
their respective auditors or other authorized representatives and shall show
such information as is reasonably necessary to determine compliance with
Lessor's obligations under the Loan Documents.

            23.             Default, Remedies and Measure of Damages. A.  Each
of the following shall be an event of default under this Lease (each, an "Event
of Default"):

> >             (i)             If any representation or warranty of Lessee set
> > forth in this Lease is false in any material respect, or if Lessee renders
> > any statement or account which is false in any material respect;
> > 
> >             (ii)             If any rent or other monetary sum due under
> > this Lease is not paid within five days from the date when due; provided,
> > however, notwithstanding the occurrence of such an Event of Default, Lessor
> > shall not be entitled to exercise its remedies set forth below unless and
> > until Lessor shall have given Lessee notice thereof and a period of five
> > days from the delivery of such notice shall have elapsed without such Event
> > of Default being cured;
> > 
> >             (iii)             If Lessee fails to pay, prior to delinquency,
> > any taxes, assessments or other charges, the failure of which to pay will
> > result in the imposition of a lien against any of the Properties or the
> > rental or other payments due under this Lease or a claim against Lessor,
> > unless Lessee is contesting such taxes, assessments or other charges in
> > accordance with the provisions of Section 10 of this Lease;
> > 
> >             (iv)             If Lessee becomes insolvent within the meaning
> > of the Code, files or notifies Lessor that it intends to file a petition
> > under the Code, initiates a proceeding under any similar law or statute
> > relating to bankruptcy, insolvency, reorganization, winding up or adjustment
> > of debts (collectively, hereinafter, an "Action"), becomes the subject of
> > either a petition under the Code or an Action which is not dissolved within
> > 90 days after filing, or is not generally paying its debts as the same
> > become due;
> > 
> >             (v)             If Lessee vacates or abandons any of the
> > Properties other than in accordance with the provisions of Section 15 of
> > this Lease;
> > 
> >             (vi)             If Lessee fails to observe or perform any of
> > the other covenants (except with respect to a breach of the Aggregate Fixed
> > Charge Coverage Ratio, which breach is addressed in subitem (ix) below),
> > conditions or obligations of this Lease; provided, however, if any such
> > failure does not involve the payment of any monetary sum, is not willful or
> > intentional, does not place any rights or property of Lessor in immediate
> > jeopardy, and is within the reasonable power of Lessee to promptly cure
> > after receipt of notice thereof, all as determined by Lessor in its
> > reasonable discretion, then such failure shall not constitute an Event of
> > Default hereunder, unless otherwise expressly provided herein, unless and
> > until Lessor shall have given Lessee notice thereof and a period of 30 days
> > shall have elapsed, during which period Lessee may correct or cure such
> > failure, upon failure of which an Event of Default shall be deemed to have
> > occurred hereunder without further notice or demand of any kind being
> > required. If such failure cannot reasonably be cured within such 30 day
> > period, as determined by Lessor in its reasonable discretion, and Lessee is
> > diligently pursuing a cure of such failure, then Lessee shall have a
> > reasonable period to cure such failure beyond such 30 day period, which
> > shall in no event exceed 90 days after receiving notice of such failure from
> > Lessor. If Lessee shall fail to correct or cure such failure within such
> > 90-day period, an Event of Default shall be deemed to have occurred
> > hereunder without further notice or demand of any kind being required;
> > 
> >             (vii)             If there is an "Event of Default" or a breach
> > or default, after the passage of all applicable notice and cure or grace
> > periods, under any other Sale-Leaseback Document or any of the Other
> > Agreements;
> > 
> >             (viii)             If a final, nonappealable judgment is
> > rendered by a court against Lessee which has a material adverse effect on
> > either the ability to conduct business at any of the Properties for its
> > intended use or Lessee's ability to perform its obligations under this
> > Lease, or is in the amount of $250,000.00 or more, and in either event is
> > not discharged or provision made for such discharge within 60 days from the
> > date of entry thereof;
> > 
> >             (ix)             If there is a breach of the Aggregate Fixed
> > Charge Coverage Ratio requirement and Lessor shall have given Lessee notice
> > thereof and Lessee shall have failed within a period of 10 days from the
> > delivery of such notice to either:
> > 
> > > >             (1)             deliver a Rejectable Substitution Offer to
> > > > Lessor for the substitution of such Substitute Properties satisfying the
> > > > applicable requirements of Section 57.A for the Properties (starting
> > > > with the Property with the lowest "Fixed Charge Coverage Ratio"
> > > > (determined as contemplated in the following sentence) and proceeding in
> > > > ascending order to the Property with the next lowest Fixed Charge
> > > > Coverage Ratio) as is necessary to cure the breach of the Aggregate
> > > > Fixed Charge Coverage Ratio requirement;
> > > > 
> > > >            (2)             deliver a Rejectable Purchase Offer to Lessor
> > > > to purchase such of the Properties (starting with the Property with the
> > > > lowest Fixed Charge Coverage Ratio and proceeding in ascending order to
> > > > the Property with the next lowest Fixed Charge Coverage Ratio) as is
> > > > necessary to cure the breach of the Aggregate Fixed Charge Coverage
> > > > Ratio requirement;
> > > > 
> > > >             (3)             deliver notice to Lessor that it has elected
> > > > to pay the FCCR Rent Prepayment Amount (as hereinafter defined) on the
> > > > first day of the calendar month immediately following the date such
> > > > notice is delivered; or
> > > > 
> > > >             (4)             deliver to Lessor a letter of credit in
> > > > favor of Lessor (or, at Lessor's written direction, in favor of Lender)
> > > > in the form attached to this Lease as Exhibit B issued by an Approved
> > > > Institution (the "Letter of Credit") in the amount of the FCCR Rent
> > > > Prepayment Amount. Notwithstanding the foregoing, Lessee may not provide
> > > > a Letter of Credit to cure a breach of the Aggregate Fixed Charge
> > > > Coverage Ratio requirement if the amount of the Letter of Credit, when
> > > > added to the aggregate amount of all Letters of Credit previously
> > > > delivered to Lessor, would exceed the Base Annual Rental.

            For purposes of the preceding subitems (1) and (2), the definitions
set forth in Section 8.A of this Lease with respect to the calculation of the
Aggregate Fixed Charge Coverage Ratio shall be deemed modified as applicable to
provide for the calculation of a Fixed Charge Coverage Ratio for each Property
on an individual basis rather than on an aggregate basis with the other
Properties. For purposes of such calculation, the Operating Lease Expense with
respect to this Lease for each such Property shall equal the product of (x) the
Applicable Rent Reduction Percentage for such Property, and (y) the Base Annual
Rental then in effect.

            If Lessor makes a Rejectable Substitution Offer or Rejectable
Purchase Offer as contemplated by subitems (1) and (2) above, unless Lessor
rejects such Rejectable Substitution Offer or Rejectable Purchase Offer as
contemplated by Section 57 or 58, as applicable, the failure of Lessee to
complete such substitutions or purchases within the time period contemplated by
Section 57 or 58, as applicable, shall be deemed an Event of Default without
further notice or demand of any kind being required. If Lessee delivers notice
to Lessor that it has elected to pay the FCCR Rent Prepayment Amount as provided
in subitem (3) above, the failure of Lessee to pay Lessor the FCCR Rent
Prepayment Amount on the first day of the calendar month immediately following
the date such notice is delivered shall be deemed an Event of Default without
further notice or demand of any kind being required.

            In the event Lessee elects to pay Lessor the FCCR Rent Prepayment
Amount as provided in subitem (3) above, Base Monthly Rental beginning with the
calendar month in which such payment is made shall be equal to the Base Monthly
Rental then in effect reduced by the FCCR Rent Reduction Amount (as hereinafter
defined).

            For purposes of this Section 23.A(ix), the following terms shall be
defined as set forth below:

> >             "FCCR Rent Prepayment Amount" means the present value,
> > discounted on a monthly basis at 9.45% per annum, of the FCCR Rent Reduction
> > Amount for each month beginning with the calendar month in which the FCCR
> > Rent Prepayment Amount is paid and ending with the calendar month of March,
> > 2021, inclusive.
> > 
> >             "FCCR Rent Reduction Amount" the product of (x) the Base Monthly
> > Rental for the last month of the fiscal year for which the breach of the
> > Aggregate Fixed Charge Coverage Ratio requirement occurred and (y) the Fixed
> > Charge Coverage Shortfall Percentage. For purposes of illustration and not
> > limitation, if (i) Lessee's Aggregate Fixed Charge Coverage Ratio for the
> > Fiscal Year ending May 27, 2010 was 1.0 (which results in a Fixed Charge
> > Coverage Shortfall Percentage of 20%), (ii) Lessee paid the FCCR Rent
> > Prepayment Amount on September 1, 2010, and (iii) the Base Monthly Rental
> > for August, 2010 was $100, then the Base Monthly Rental payment beginning on
> > September 1, 2010 shall be equal to the Base Monthly Rental for August, 2010
> > reduced by the sum of $20.
> > 
> >             "Fixed Charge Coverage Shortfall Percentage" means the
> > percentage represented by (x) 1 minus (y) a fraction, the numerator of which
> > shall be the Aggregate Fixed Charge Coverage Ratio for the fiscal year for
> > which the breach of the Aggregate Fixed Charge Coverage Ratio requirement
> > occurred, and the denominator of which shall be 1.25.

            Any Letter of Credit delivered pursuant to this Section 23.A(ix)
shall be maintained in effect until the next fiscal year of Lessee for which
Lessee complies with the Aggregate Fixed Charge Coverage Ratio requirement
without taking such Letter of Credit into account. If an Event of Default shall
have occurred and be continuing, Lessor shall have the right to present such
Letter of Credit for payment and apply such proceeds towards any amounts due
under this Lease (including, without limitation, any amounts owed by Lessee
under Section 23.B as a result of such Event of Default), provided that (x) such
application of proceeds shall not be deemed to cure such Event of Default if the
amount of the Letter of Credit is less than the amounts due under this Lease
(including, without limitation, the amounts owed by Lessee under Section 23.B as
a result of such Event of Default), and (y) if the amount of the Letter of
Credit is more than the amounts due under this Lease (including, without
limitation, the amounts owed by Lessee under Section 23.B as a result of such
Event of Default), the excess shall be retained by Lessor to be applied towards
amounts due under this Lease as a result of any subsequent Event of Default or
returned to Lessee as required by the last sentence of this grammatical
paragraph. Also, if a substitute or replacement Letter of Credit issued by an
Approved Institution for such Letter of Credit in the amount of such Letter of
Credit is not provided to Lessor at least 30 days prior to the scheduled
expiration date of such Letter of Credit, Lessor shall have the right to present
such Letter of Credit for payment at any time within such 30 day period and the
proceeds of such Letter of Credit shall be retained by Lessor to be applied
towards amounts due under this Lease as a result of any subsequent Event of
Default or returned to Lessee as required by the last sentence of this
grammatical paragraph. Once there occurs a fiscal year of Lessee for which
Lessee complies with the Aggregate Fixed Charge Coverage Ratio requirement
without taking such Letter of Credit into account and provided that no Event of
Default shall have occurred and be continuing, Lessor shall either: (i) release
such Letter of Credit to the Approved Institution if the Letter of Credit has
not been presented for payment; or (ii) pay to Lessee any proceeds from any
drawn Letter of Credit if such proceeds were not previously applied as
contemplated above.

            Notwithstanding the foregoing, if, within a 30 day period after the
delivery of Lessor's notice to Lessee of Lessee's breach of the Aggregate Fixed
Charge Coverage Ratio requirement, Lessee provides evidence satisfactory to
Lessor that the Aggregate Fixed Charge Coverage Ratio is at least 1.25:1 for the
twelve calendar month period immediately preceding the delivery to Lessor of
such evidence, no Event of Default shall be deemed to have occurred as a result
of such breach of the Aggregate Fixed Charge Coverage Ratio requirement; or

> >             (x)             If Lessee shall fail to maintain insurance in
> > accordance with the requirements of Section 12 of this Lease.

            B.             Upon the occurrence of an Event of Default, with or
without notice or demand, except the notice prior to default required under
certain circumstances by subsection A. above or such other notice as may be
required by statute and cannot be waived by Lessee (all other notices being
hereby waived), Lessor shall be entitled to exercise, at its option,
concurrently, successively, or in any combination, all remedies available at law
or in equity, including without limitation, any one or more of the following:

> >             (i)             To terminate this Lease, whereupon Lessee's
> > right to possession of the Properties shall cease and this Lease, except as
> > to Lessee's liability, shall be terminated.
> > 
> >             (ii)             To reenter and take possession of any or all of
> > the Properties, any or all Personalty and, to the extent permissible, all
> > franchises, licenses, area development agreements, permits and other rights
> > or privileges of Lessee pertaining to the use and operation of any or all of
> > the Properties and to expel Lessee and those claiming under or through
> > Lessee, without being deemed guilty in any manner of trespass or becoming
> > liable for any loss or damage resulting therefrom, without resort to legal
> > or judicial process, procedure or action. No notice from Lessor hereunder or
> > under a forcible entry and detainer statute or similar law shall constitute
> > an election by Lessor to terminate this Lease unless such notice
> > specifically so states. If Lessee shall, after default, voluntarily give up
> > possession of any of the Properties to Lessor, deliver to Lessor or its
> > agents the keys to any of the Properties, or both, such actions shall be
> > deemed to be in compliance with Lessor's rights and the acceptance thereof
> > by Lessor or its agents shall not be deemed to constitute a termination of
> > this Lease. Lessor reserves the right following any reentry and/or reletting
> > to exercise its right to terminate this Lease by giving Lessee written
> > notice thereof, in which event this Lease will terminate as specified in
> > said notice.
> > 
> >             (iii)             To seize all Personalty located on or at any
> > or all of the Properties and to dispose thereof in accordance with the laws
> > prevailing at the time and place of such seizure or to remove all or any
> > portion of such Personalty and cause the same to be stored in a public
> > warehouse or elsewhere at Lessee's sole expense, without becoming liable for
> > any loss or damage resulting therefrom and without resorting to legal or
> > judicial process, procedure or action.
> > 
> >             (iv)             To bring an action against Lessee for any
> > damages sustained by Lessor or any equitable relief available to Lessor.
> > 
> >             (v)             To relet any or all of the Properties or any
> > part thereof for such term or terms (including a term which extends beyond
> > the original Lease Term), at such rentals and upon such other terms as
> > Lessor, in its sole discretion, may determine, with all proceeds received
> > from such reletting being applied to the rental and other sums due from
> > Lessee in such order as Lessor may, in it sole discretion, determine, which
> > other sums include, without limitation, all repossession costs, brokerage
> > commissions, attorneys' fees and expenses, employee expenses, alteration,
> > remodeling and repair costs and expenses of preparing for such reletting.
> > Except to the extent required by applicable law, Lessor shall have no
> > obligation to relet any of the Properties or any part thereof and shall in
> > no event be liable for refusal or failure to relet any of the Properties or
> > any part thereof, or, in the event of any such reletting, for refusal or
> > failure to collect any rent due upon such reletting, and no such refusal or
> > failure shall operate to relieve Lessee of any liability under this Lease or
> > otherwise to affect any such liability. Lessor reserves the right following
> > any reentry and/or reletting to exercise its right to terminate this Lease
> > by giving Lessee written notice thereof, in which event this Lease will
> > terminate as specified in said notice.
> > 
> >             (vi)             (x) To recover from Lessee all rent and other
> > monetary sums then due and owing under this Lease and (y) to accelerate and
> > recover from Lessee all rent and other monetary sums scheduled to become due
> > and owing under this Lease after the date of such breach for the entire
> > original scheduled Lease Term.
> > 
> >             (vii)             To recover from Lessee all costs and expenses,
> > including attorneys' fees, court costs, expert witness fees, costs of tests
> > and analyses, travel and accommodation expenses, deposition and trial
> > transcripts, copies and other similar costs and fees, paid or incurred by
> > Lessor as a result of such breach, regardless of whether or not legal
> > proceedings are actually commenced.
> > 
> >             (viii)             To immediately or at any time thereafter, and
> > with or without notice, at Lessor's sole option but without any obligation
> > to do so, correct such breach or default and charge Lessee all costs and
> > expenses incurred by Lessor therein. Any sum or sums so paid by Lessor,
> > together with interest at the Default Rate, shall be deemed to be Additional
> > Rental hereunder and shall be immediately due from Lessee to Lessor. Any
> > such acts by Lessor in correcting Lessee's breaches or defaults hereunder
> > shall not be deemed to cure said breaches or defaults or constitute any
> > waiver of Lessor's right to exercise any or all remedies set forth herein.
> > 
> >             (ix)             To immediately or at any time thereafter, and
> > with or without notice, except as required herein, set off any money of
> > Lessee held by Lessor under this Lease against any sum owing by Lessee
> > hereunder.
> > 
> >             (x)             To seek any equitable relief available to
> > Lessor, including, without limitation, the right of specific performance.
> > 
> >             (xi)             To present for payment all Letters of Credit
> > previously delivered to Lessor and still outstanding and apply such proceeds
> > toward any amounts due under this Lease (including, without limitation, any
> > amounts owed by Lessee under this Section 23.B as a result of such Event of
> > Default), provided that (x) such application of proceeds shall not be deemed
> > to cure such Event of Default if the aggregate amount of the Letters of
> > Credit is less than the amounts due under this Lease (including, without
> > limitation, the amounts owed by Lessee under this Section 23.B as a result
> > of such Event of Default), and (y) if the aggregate amount of the Letters of
> > Credit is more than the amounts due under this Lease (including, without
> > limitation, the amounts owed by Lessee under this Section 23.B as a result
> > of such Event of Default), the excess shall be kept, applied by Lessor and
> > returned as provided in Section 23.A(ix).

            All powers and remedies given by this Section to Lessor, subject to
applicable law, shall be cumulative and not exclusive of one another or of any
other right or remedy or of any other powers and remedies available to Lessor
under this Lease, by judicial proceedings or otherwise, to enforce the
performance or observance of the covenants and agreements of Lessee contained in
this Lease, and no delay or omission of Lessor to exercise any right or power
accruing upon the occurrence of any Event of Default shall impair any other or
subsequent Event of Default or impair any rights or remedies consequent thereto.
Every power and remedy given by this Section or by law to Lessor may be
exercised from time to time, and as often as may be deemed expedient, by Lessor,
subject at all times to Lessor's right in its sole judgment to discontinue any
work commenced by Lessor or change any course of action undertaken by Lessor.

            If Lessee shall fail to observe or perform any of its obligations
under this Lease or in the event of an emergency, then, without waiving any
Event of Default which may result from such failure or emergency, Lessor may,
but without any obligation to do so, take all actions, including, without
limitation, entry upon any or all of the Properties to perform Lessee's
obligations, immediately and without notice in the case of an emergency and upon
five days written notice to Lessee in all other cases. All expenses incurred by
Lessor in connection with performing such obligations, including, without
limitation, reasonable attorneys' fees and expenses, together with interest at
the Default Rate from the date any such expenses were incurred by Lessor until
the date of payment by Lessee, shall constitute Additional Rental and shall be
paid by Lessee to Lessor upon demand.

            24.             Liens; Mortgages, Subordination, Nondisturbance and
Attornment. Lessor's interest in this Lease and/or any of the Properties shall
not be subordinate to any liens or encumbrances placed upon any of the
Properties by or resulting from any act of Lessee, and nothing herein contained
shall be construed to require such subordination by Lessor. Lessee shall keep
the Properties free from any liens for work performed, materials furnished or
obligations incurred by Lessee. NOTICE IS HEREBY GIVEN THAT LESSEE IS NOT
AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN, MORTGAGE, DEED OF TRUST,
SECURITY INTEREST OR ENCUMBRANCE OF ANY KIND UPON ALL OR ANY PART OF ANY OF THE
PROPERTIES OR LESSEE'S LEASEHOLD INTEREST THEREIN, AND ANY SUCH PURPORTED
TRANSACTION WHICH IS NOT APPROVED BY LESSOR SHALL BE VOID. FURTHERMORE, ANY SUCH
PURPORTED TRANSACTION SHALL BE DEEMED A TORTIOUS INTERFERENCE WITH LESSOR'S
RELATIONSHIP WITH LESSEE AND LESSOR'S OWNERSHIP OF THE PROPERTIES.

            This Lease at all times shall automatically be subordinate to the
Mortgages and to the lien of any and all ground leases, mortgages, trust deeds
and deeds to secure debt now or hereafter placed upon any of the Properties by
Lessor, and Lessee covenants and agrees to execute and deliver, upon demand,
such further instruments subordinating this Lease to the lien of the Mortgages
and any or all such ground leases, mortgages, trust deeds or deeds to secure
debt as shall be desired by Lessor, or any present or proposed mortgagees or
lenders under trust deeds or deeds to secure debt, upon the condition that
Lessee shall have the right to remain in possession of the Properties under the
terms of this Lease, notwithstanding any default in the Mortgages or any or all
such ground leases, mortgages, trust deeds or deeds to secure debt or after
foreclosure of any or all such Mortgages, mortgages, trust deeds or deeds to
secure debt or termination of any or all such ground leases, so long as no Event
of Default has occurred and is continuing.

            If any landlord, mortgagee, receiver, Lender or other secured party
elects to have this Lease and the interest of Lessee hereunder be superior to
any of the Mortgages or any such ground lease, mortgage, trust deed or deed to
secure debt and evidences such election by notice given to Lessee, then this
Lease and the interest of Lessee hereunder shall be deemed superior to any such
Mortgage, ground lease, mortgage, trust deed or deed to secure debt, whether
this Lease was executed before or after such Mortgage, ground lease, mortgage,
trust deed or deed to secure debt and in that event such landlord, mortgagee,
receiver, Lender or other secured party shall have the same rights with respect
to this Lease as if it had been executed and delivered prior to the execution
and delivery of such Mortgage, ground lease, mortgage, trust deed or deed to
secure debt and had been assigned to such landlord, mortgagee, receiver, Lender
or other secured party.

            Although the foregoing provisions shall be self-operative and no
future instrument of subordination shall be required, upon request by Lessor,
Lessee shall execute and deliver whatever instruments may be reasonably required
for such purposes, and in the event Lessee fails so to do within 10 days after
demand, Lessee does hereby make, constitute and irrevocably appoint Lessor as
its agent and attorney-in-fact and in its name, place and stead so to do, which
appointment shall be deemed coupled with an interest.

            In the event any purchaser or assignee of Lender at a foreclosure
sale acquires title to any of the Properties, or in the event Lender or any
assignee otherwise succeeds to the rights of Lessor as landlord under this
Lease, Lessee shall attorn to Lender or such purchaser or assignee, as the case
may be (a "Successor Lessor"), and recognize the Successor Lessor as lessor
under this Lease, and this Lease shall continue in full force and effect as a
direct lease between the Successor Lessor and Lessee, provided that the
Successor Lessor shall only be liable for any obligations of the lessor under
this Lease which accrue after the date that such Successor Lessor acquires
title. The foregoing provision shall be self operative and effective without the
execution of any further instruments.

            25.             Estoppel Certificate. A.  At any time, and from time
to time, Lessee shall, promptly and in no event later than 15 days after a
request from Lessor or Lender, execute, acknowledge and deliver to Lessor or
Lender a certificate in the form supplied by Lessor, Lender or any present or
proposed mortgagee or purchaser designated by Lessor, certifying: (i) that
Lessee has accepted the Properties (or, if Lessee has not done so, that Lessee
has not accepted the Properties, and specifying the reasons therefor); (ii) that
this Lease is in full force and effect and has not been modified (or if
modified, setting forth all modifications), or, if this Lease is not in full
force and effect, the certificate shall so specify the reasons therefor;
(iii) the commencement and expiration dates of the Lease Term, including the
terms of any extension options of Lessee; (iv) the date to which the rentals
have been paid under this Lease and the amount thereof then payable; (v) whether
there are then any existing defaults by Lessor in the performance of its
obligations under this Lease, and, if there are any such defaults, specifying
the nature and extent thereof; (vi) that no notice has been received by Lessee
of any default under this Lease which has not been cured, except as to defaults
specified in the certificate; (vii) the capacity of the person executing such
certificate, and that such person is duly authorized to execute the same on
behalf of Lessee; and (viii) any other information reasonably requested by
Lessor, Lender or such present or proposed mortgagee or purchaser.

            B.             If Lessee shall fail or refuse to sign a certificate
in accordance with the provisions of this Section within 15 days following a
request by Lessor, Lessee irrevocably constitutes and appoints Lessor as its
attorney-in-fact to execute and deliver the certificate to any such third party,
it being stipulated that such power of attorney is coupled with an interest and
is irrevocable and binding; provided, however, that Lessor's execution and
delivery of such certificate on behalf of Lessee shall not cure any default
arising by reason of Lessee's failure to execute and deliver such certificate.

            26.             Assignment; Subletting. A. Lessor shall have the
right to sell or convey all, but not less than all, of the Properties or to
assign its right, title and interest as Lessor under this Lease in whole, but
not in part. In the event of any such sale or assignment other than a security
assignment, provided Lessee receives written notice that such purchaser or
assignee has assumed all of Lessor's obligations under this Lease, Lessee shall
attorn to such purchaser or assignee and Lessor shall be relieved, from and
after the date of such transfer or conveyance, of liability for the performance
of any obligation of Lessor contained herein, except for obligations or
liabilities accrued prior to such assignment or sale.

            B.             (i) Lessee acknowledges that Lessor has relied both
on the business experience and creditworthiness of Lessee and upon the
particular purposes for which Lessee intends to use the Properties in entering
into this Lease. Without the prior written consent of Lessor and except as
provided below: (x) Lessee shall not assign, transfer or convey this Lease or
any interest therein, whether by operation of law or otherwise; and (y) Lessee
shall not sublet all or any part of any of the Properties. It is expressly
agreed that Lessor may withhold or condition any such consent based upon such
matters as Lessor may in its reasonable discretion determine, including, without
limitation, the experience and creditworthiness of any assignee, the assumption
by any assignee of all of Lessee's obligations hereunder by undertakings
enforceable by Lessor, the transfer to any assignee of all necessary licenses
and franchises to continue operating the Properties for the purposes herein
provided, receipt of such representations and warranties from any assignee as
Lessor may request, including such matters as its organization, existence, good
standing and finances and other matters, whether or not similar in kind. At the
time of any assignment of this Lease which is approved by Lessor, the assignee
shall assume all of the obligations of Lessee under this Lease pursuant to
Lessor's standard form of assumption agreement. No assignment of this Lease nor
any subletting of any of the Properties shall relieve Lessee of its obligations
respecting this Lease. Any rentals owing under a sublease which are in excess of
the rentals owing hereunder may be retained by Lessee unless an Event of Default
has occurred, in which case, Lessor shall be entitled to receive such excess
rentals. Any assignment, transfer, conveyance, pledge, mortgage or subletting in
violation of this Section 26 shall be voidable at the sole option of Lessor.

            (ii)             Without the prior written consent of Lessor, no
Subject Transfer shall occur. A "Subject Transfer" shall mean (x) the
acquisition by a Person or a "group" (as defined in Section 13(d) of the
Securities Exchange Act of 1934) of 50% or more of the voting power of Lessee
and such Person or group has made a filing under Section 13(d) of the Securities
Exchange Act of 1934 affirmatively stating such Person's or group's intent to
change control of the Lessee, (y) the consummation by the Lessee of a merger,
consolidation or other reorganization if the percentage of the voting common
stock of the surviving or resulting entity held or received by all persons who
were owners of common stock of the Lessee immediately prior to such merger,
consolidation or reorganization is less than 50.1% of the total voting common
stock of the surviving or resulting entity outstanding, on a fully diluted
basis, immediately after such merger, consolidation or reorganization and after
giving effect to any additional issuance of voting common stock contemplated by
the plan for such merger, consolidation or reorganization, or (z) Lessee
becoming a non-publicly traded company. Notwithstanding the foregoing, Lessor
shall not unreasonably withhold or condition its consent to a Subject Transfer
if the following conditions are satisfied:

> >             (1)             no Event of Default shall have occurred and be
> > continuing under this Lease as of the date on which Lessee gives Lessor
> > notice of the proposed Subject Transfer and as of the date on which the
> > Subject Transfer is consummated;
> > 
> >             (2)             after giving effect to such Subject Transfer,
> > whether as a single transaction or as a series of transactions, (x) Lessee,
> > including any surviving entity of such Subject Transfer and/or successor of
> > Lessee, has a net worth determined in accordance with GAAP at least equal to
> > Lessee's net worth immediately prior to the completion of such Subject
> > Transfer, and (y) if Lessee has a long term debt rating, such rating is no
> > worse than the Lessee's long term debt rating immediately prior to the
> > completion of such Subject Transfer;
> > 
> >             (3)             Lessee, including any surviving entity of such
> > Subject Transfer and/or successor of Lessee, shall not be released from any
> > of its obligations under this Lease, and such surviving entity or successor
> > entity, as applicable, has assumed in writing or by operation of law
> > (provided Lessor has received a satisfactory opinion of counsel to Lessee
> > confirming that such assumption will occur by operation of law) all of
> > Lessee's obligations under this Lease; and
> > 
> >             (4)             If and to the extent that the loans contemplated
> > by the Loan Documents have been subject to a Securitization, Lender shall
> > have received a notice or confirmation of the rating agencies which have
> > issued ratings in connection with such Securitization that such Subject
> > Transfer will not cause any of such rating agencies to downgrade, modify,
> > withdraw or qualify any of such ratings.

            C.             Notwithstanding the provisions of Section 26.B, but
subject to the conditions set forth in the following sentence, Lessee may
assign, transfer or convey this Lease or any interest therein, to any of the
Lessee Entities, without the prior written consent of Lessor or Lender, if the
following conditions are satisfied:

> >             (1)             no Event of Default shall have occurred and be
> > continuing under this Lease as of the effective date of such assignment;
> > 
> >             (2)             no such assignment, transfer or conveyance shall
> > not relieve Lessee of its obligations respecting this Lease; and
> > 
> >             (3)             the assignee shall assume all of the obligations
> > of Lessee under this Lease.

            Within 10 days after the execution of each such assignment, Lessee
shall provide Lessor and Lender with a notice of such assignment and a photocopy
of the fully executed assignment and assumption.

            D.             Notwithstanding the provisions of Section 26.B, but
subject to the conditions set forth in the following sentence, Lessee shall have
the right to sublease any of the Properties, without the prior written consent
of Lessor or Lender, if the following conditions are satisfied:

> >             (1)             no Event of Default shall have occurred and be
> > continuing under this Lease as of the effective date of such sublease;
> > 
> >            (2)             any such sublease shall be subordinate to this
> > Lease and the Mortgage corresponding to the Property to which such sublease
> > relates;
> > 
> >             (3)             Lessee shall remain liable under this Lease
> > notwithstanding such sublease; and
> > 
> >             (4)             the Properties subject to such subleases shall
> > be used as restaurants operated under the "Piccadilly" tradename and shall
> > otherwise be operated and maintained in accordance with the terms and
> > conditions of this Lease.
> > 
> >             Notwithstanding the foregoing, the Properties subject to such
> > subleases may be operated as another nationally or regionally recognized
> > restaurant concept, provided that the number of Properties which may be
> > operated as another nationally or regionally recognized restaurant concept
> > either by Lessee or a subtenant shall not exceed three (3) in the aggregate
> > (the "NORC Cap"). In the event that any sublease of the Properties would
> > result in a violation of the NORC Cap, Lessee shall be required to obtain
> > Lessor's prior written consent to such sublease. Lessor shall not
> > unreasonably withhold or condition such consent if Lender shall have
> > received a notice or confirmation of the rating agencies which have issued
> > ratings in connection with any Securitization of the loans contemplated by
> > the Loan Documents that such sublease will not cause any of such rating
> > agencies to downgrade, modify, withdraw or qualify any of such ratings.

            Within 10 days after the execution of each sublease, Lessee shall
provide Lessor and Lender with a notice of such sublease and a photocopy of the
fully executed sublease.

            27.             Option To Extend; New Lease. A. Lessee shall have
the option to continue this Lease in effect for five additional successive
periods of five years each, provided that, at the time of exercise of such
option or at the expiration of the Lease Term or, if applicable, the preceding
extension of the Lease Term, no Event of Default shall have occurred and be
continuing under this Lease. If Lessee exercises such option, this Lease shall
continue for the applicable period in accordance with the terms and provisions
of this Lease then in effect, including, without limitation, adjustments in the
Base Annual Rental during such extension term in accordance with the provisions
of Section 5.B.

            Lessee may only exercise the first extension option by giving notice
to Lessor of Lessee's intention to do so not later than September 30, 2019. If
the first extension option is exercised by Lessee, Lessee may only exercise the
second extension option by giving notice to Lessor of Lessee's intention to do
so not later than June 30, 2025. If the first two extension options are
exercised, Lessee may only exercise the third extension option by giving notice
to Lessor of Lessee's intention to do so not later than June 30, 2030. If the
first three extension options are exercised, Lessee may only exercise the fourth
extension option by giving notice to Lessor of Lessee's intention to do so not
later than June 30, 2035. If the first four extension options are exercised,
Lessee may only exercise the fifth extension option by giving notice to Lessor
of Lessee's intention to do so not later than June 30, 2040.

            B.             In addition and provided that Lessee shall not have
exercised its option for the first renewal term set forth in Section 27.A,
Lessee shall also have the right, by notice delivered to Lessor not later than
September 30, 2019, to enter into a new master lease with Lessor, to commence at
the end of the Primary Term, for not less than ten (10) of the Properties,
provided that, at the time of exercise of such option or at the expiration of
the Primary Term, no Event of Default shall have occurred and be continuing
under this Lease. In the event Lessee elects to enter into such new master
lease, the Base Annual Rental under such new master lease shall be the product
of (x) the Base Annual Rental under this Lease immediately prior to the
expiration of the Primary Term multiplied by (y) 1.05 multiplied by (z) a
fraction, the numerator of which shall be the sum of the Purchase Price for all
of the Properties which will be the subject of the new master lease, and the
denominator of which shall be the sum of the Purchase Price for all of the
Properties which were the subject of this Lease immediately prior to the
expiration of the Primary Term. Such new master lease shall be for a five year
primary term, have three (3) five-year renewal options and otherwise be on the
same terms and conditions as this Lease, including, without limitation,
adjustments in the Base Annual Rental in accordance with the provisions of
Section 5.B. Lessee shall be solely responsible for the payment of all costs and
expenses incurred in connection with the execution of such new master lease,
including, without limitation, Lessee's attorneys' fees and reasonable
attorneys' fees and expenses of counsel to Lessor and Lender.

            28.             Intentionally Omitted.

            29.             Notices. All notices, consents, approvals or other
instruments required or permitted to be given by either party pursuant to this
Lease shall be in writing and given by (i) hand delivery, (ii) facsimile,
(iii) express overnight delivery service or (iv) certified or registered mail,
return receipt requested, and shall be deemed to have been delivered upon
(a) receipt, if hand delivered, (b) transmission, if delivered by facsimile, (c)
the next Business Day, if delivered by express overnight delivery service, or
(d) the third Business Day following the day of deposit of such notice with the
United States Postal Service, if sent by certified or registered mail, return
receipt requested. Notices shall be provided to the parties and addresses (or
facsimile numbers, as applicable) specified below:

If to Lessee:   

Piccadilly Cafeterias, Inc.

   

232 South Sherwood Forest Boulevard

   

Baton Rouge, LA 70816

   

Attention: Director of Real Estate

   

Telephone: (225) 293-9440

   

Telecopy: (225) 296-8370



With a copy to:   

Piccadilly Cafeterias, Inc.

   

3232 South Sherwood Forest Boulevard

   

Baton Rouge, LA 70816

   

Attention: Chief Financial Officer

   

Telephone: (225) 293-9440

   

Telecopy: (225) 296-8370



If to Lessor:   

Circus Property I, LLC

   

c/o U.S. Realty Advisors LLC

   

1370 Avenue of the Americas

   

New York, NY 10019

   

Attention: Mr. David M. Ledy

   

Telephone: (212) 581-4540

   

Telecopy: (212) 581-4950



With a copy to:   

Proskauer Rose LLP

   

1585 Broadway

   

New York, NY 10036

   

Attention: Kenneth S. Hilton, Esq.

   

Telephone: (212) 969-3000

   

Telecopy: (212) 969-2900

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. No such notices, consents, approvals or other communications
shall be valid unless Lender receives a duplicate original thereof at the
following address:

   

Dennis L. Ruben, Esq.

   

Executive Vice President, General Counsel and Secretary

   

FFCA Acquisition Corporation

   

17207 North Perimeter Drive

   

Scottsdale, AZ 85255

   

Telephone: (480) 585-4500

   

Telecopy: (480) 585-2226

or to such other address or such other person as Lender may from time to time
specify to Lessor and Lessee in a notice delivered in the manner provided above.

            30.             Holding Over. If Lessee remains in possession of any
of the Properties after the expiration of the term hereof (a "Holdover"),
Lessee, at Lessor's option and within Lessor's sole discretion, may be deemed a
tenant on a month-to-month basis and shall continue to pay rentals and other
sums in the amounts provided in the following sentence and to comply with all
the terms of this Lease; provided that nothing herein nor the acceptance of rent
by Lessor shall be deemed a consent to such Holdover. In the event of a
Holdover, (i) no rent shall be due for the first fifteen (15) days of the
Holdover, (ii) on the sixteenth (16th) day of the Holdover, Lessee shall pay
Lessor rent in an amount equal to double the Base Monthly Rental due under this
Lease immediately prior to the Holdover, and (iii) commencing with the first day
of the second calendar month of the Holdover and on or before the first day of
each succeeding calendar month of the Holdover, Lessee shall pay Lessor in
advance an amount equal to double the Base Monthly Rental due under this Lease
immediately prior to the Holdover. Lessee shall defend, indemnify, protect and
hold the Indemnified Parties harmless from and against any and all Losses
resulting from Lessee's failure to surrender possession upon the expiration of
the Lease Term, including, without limitation, any claims made by any succeeding
lessee. The terms of this Section 30 shall survive the expiration of the Lease
Term.

            31.             Landlord's Lien. Lessee agrees that Lessor shall
have a landlord's lien, which lien shall secure the payment of all rental and
other charges payable by Lessee to Lessor under the terms hereof and all other
obligations of Lessee to Lessor under this Lease.

            32.             Removal of Personalty. For fifteen (15) days
following the expiration of the Lease Term, and if Lessee is not then in breach
hereof, Lessee may remove all Personalty from the Properties. Lessee shall
repair any damage caused by such removal and shall leave the Properties broom
clean and in good and working condition and repair inside and out. Any property
of Lessee left on the Properties after fifteen (15) days following the
expiration of the Lease Term shall, at Lessor's option, automatically and
immediately become the property of Lessor.

            33.             Financial Statements. Within 45 days after the end
of each fiscal quarter and within 120 days after the end of each fiscal year of
Lessee, Lessee shall deliver to Lessor and Lender (i) complete financial
statements of Lessee including a balance sheet, profit and loss statement,
statement of cash flows and all other related schedules for the fiscal period
then ended; and (ii) income statements for the business at each of the
Properties. All such financial statements shall be prepared in accordance with
GAAP and shall be certified to be accurate and complete by Lessee (or the
Treasurer or other appropriate officer of Lessee). Lessee understands that
Lessor and Lender will rely upon such financial statements and Lessee represents
that such reliance is reasonable. In the event that Lessee's property and
business at the Properties is ordinarily consolidated with other business for
financial statement purposes, such financial statements shall be prepared on a
consolidated basis showing separately the sales, profits and losses, assets and
liabilities pertaining to each of the Properties with the basis for allocation
of overhead of other charges being clearly set forth. The financial statements
delivered to Lessor and Lender need not be audited, but Lessee shall deliver to
Lessor and Lender copies of any audited financial statements of Lessee which may
be prepared, as soon as they are available.

            34.             Force Majeure. Any prevention, delay or stoppage due
to strikes, lockouts, acts of God, enemy or hostile governmental action, civil
commotion, fire or other casualty beyond the control of the party obligated to
perform shall excuse the performance by such party for a period equal to any
such prevention, delay or stoppage, except the obligations imposed with regard
to rental and other monies to be paid by Lessee pursuant to this Lease and any
indemnification obligations imposed upon Lessee under this Lease.

            35.             Time Is of the Essence. Time is of the essence with
respect to each and every provision of this Lease in which time is a factor.

            36.             Lessor's Liability. Notwithstanding anything to the
contrary provided in this Lease, it is specifically understood and agreed, such
agreement being a primary consideration for the execution of this Lease by
Lessor, that (i) there shall be absolutely no personal liability on the part of
Lessor, its successors or assigns and the trustees, members, partners,
shareholders, officers, directors, employees and agents of Lessor and its
successors or assigns, to Lessee with respect to any of the terms, covenants and
conditions of this Lease, (ii) Lessee waives all claims, demands and causes of
action against the trustees, members, partners, shareholders, officers,
directors, employees and agents of Lessor and its successors or assigns in the
event of any breach by Lessor of any of the terms, covenants and conditions of
this Lease to be performed by Lessor, and (iii) Lessee shall look solely to the
Properties for the satisfaction of each and every remedy of Lessee in the event
of any breach by Lessor of any of the terms, covenants and conditions of this
Lease to be performed by Lessor, or any other matter in connection with this
Lease or the Properties, such exculpation of liability to be absolute and
without any exception whatsoever.

            37.             Consent of Lessor. (a) Unless specified otherwise
herein, Lessor's consent to any request of Lessee may be conditioned or withheld
in Lessor's sole discretion. Lessor shall have no liability for damages
resulting from Lessor's failure to give any consent, approval or instruction
reserved to Lessor, Lessee's sole remedy in any such event being an action for
injunctive relief.

            (b)             It is understood and agreed that to the extent
Lessor is required to obtain the consent, approval, agreement or waiver of
Lender with respect to a matter for which Lessor's approval has been requested
under this Lease, Lessor shall in no event be deemed to have unreasonably
withheld Lessor's consent, approval, agreement or waiver thereof if Lender shall
not have given its approval if required.

            38.             Waiver and Amendment. No provision of this Lease
shall be deemed waived or amended except by a written instrument unambiguously
setting forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought. Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion.
No acceptance by Lessor of an amount less than the monthly rent and other
payments stipulated to be due under this Lease shall be deemed to be other than
a payment on account of the earliest such rent or other payments then due or in
arrears nor shall any endorsement or statement on any check or letter
accompanying any such payment be deemed a waiver of Lessor's right to collect
any unpaid amounts or an accord and satisfaction.

            39.             Successors Bound. Except as otherwise specifically
provided herein, the terms, covenants and conditions contained in this Lease
shall bind and inure to the benefit of the respective heirs, successors,
executors, administrators and assigns of each of the parties hereto.

            40.             No Merger. The voluntary or other surrender of this
Lease by Lessee, or a mutual cancellation thereof, shall not result in a merger
of Lessor's and Lessee's estates, and shall, at the option of Lessor, either
terminate any or all existing subleases or subtenancies, or operate as an
assignment to Lessor of any or all of such subleases or subtenancies.

            41.             Captions. Captions are used throughout this Lease
for convenience of reference only and shall not be considered in any manner in
the construction or interpretation hereof.

            42.             Severability. The provisions of this Lease shall be
deemed severable. If any part of this Lease shall be held unenforceable by any
court of competent jurisdiction, the remainder shall remain in full force and
effect, and such unenforceable provision shall be reformed by such court so as
to give maximum legal effect to the intention of the parties as expressed
therein.

            43.             Characterization. A. It is the intent of the parties
hereto that the business relationship created by this Lease and any related
documents is solely that of a long-term commercial lease between landlord and
tenant and has been entered into by both parties in reliance upon the economic
and legal bargains contained herein. None of the agreements contained herein, is
intended, nor shall the same be deemed or construed, to create a partnership
between Lessor and Lessee, to make them joint venturers, to make Lessee an
agent, legal representative, partner, subsidiary or employee of Lessor, nor to
make Lessor in any way responsible for the debts, obligations or losses of
Lessee.

            B.             Lessor and Lessee acknowledge and warrant to each
other that each has been represented by independent counsel and has executed
this Lease after being fully advised by said counsel as to its effect and
significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party. Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant.

            44.             Easements. During the Lease Term Lessor shall have
the right to grant utility easements on, over, under and above any of the
Properties without the prior consent of Lessee, provided that such easements
will not materially interfere with Lessee's long-term use of such Properties.

            45.             Bankruptcy. A.  As a material inducement to Lessor
executing this Lease, Lessee acknowledges and agrees that Lessor is relying upon
(i) the financial condition and specific operating experience of Lessee and
Lessee's obligation to use each of the Properties specifically in accordance
with system-wide requirements imposed from time to time on Permitted Facilities,
(ii) Lessee's timely performance of all of its obligations under this Lease
notwithstanding the entry of an order for relief under the Code for Lessee and
(iii) all defaults under this Lease as to all Properties being cured promptly
and this Lease being assumed within 60 days of any order for relief entered
under the Code for Lessee, or this Lease being rejected within such 60 day
period and the Properties surrendered to Lessor.

            Accordingly, in consideration of the mutual covenants contained in
this Lease and for other good and valuable consideration, Lessee hereby agrees
that:

> >             (i)             All obligations that accrue under this Lease
> > (including the obligation to pay rent), from and after the date that an
> > Action is commenced shall be timely performed exactly as provided in this
> > Lease and any failure to so perform shall be harmful and prejudicial to
> > Lessor;
> > 
> >             (ii)             Any and all obligations under this Lease that
> > become due from and after the date that an Action is commenced and that are
> > not paid as required by this Lease shall, in the amount of such rents,
> > constitute administrative expense claims allowable under the Code with
> > priority of payment at least equal to that of any other actual and necessary
> > expenses incurred after the commencement of the Action;
> > 
> >             (iii)             Any extension of the time period within which
> > Lessee may assume or reject this Lease without an obligation to cause all
> > obligations coming due under this Lease from and after the date that an
> > Action is commenced to be performed as and when required under this Lease
> > shall be harmful and prejudicial to Lessor;
> > 
> >             (iv)             Any time period designated as the period within
> > which Lessee must cure all defaults and compensate Lessor for all pecuniary
> > losses which extends beyond the date of assumption of this Lease shall be
> > harmful and prejudicial to Lessor;
> > 
> >             (v)             Any assignment of this Lease must result in all
> > terms and conditions of this Lease being assumed by the assignee without
> > alteration or amendment, and any assignment which results in an amendment or
> > alteration of the terms and conditions of this Lease without the express
> > written consent of Lessor shall be harmful and prejudicial to Lessor;
> > 
> >             (vi)             Any proposed assignment of this Lease to an
> > assignee: (a) that will not use the Properties specifically in accordance
> > with a franchise, license and/or area development agreement with the
> > franchisor of Permitted Facilities, or (b) that does not possess financial
> > condition, operating performance and experience characteristics equal to or
> > better than the financial condition, operating performance and experience of
> > Lessee as of the Effective Date, shall be harmful and prejudicial to Lessor;
> > 
> >             (vii)             The rejection (or deemed rejection) of this
> > Lease for any reason whatsoever shall constitute cause for immediate relief
> > from the automatic stay provisions of the Code, and Lessee stipulates that
> > such automatic stay shall be lifted immediately and possession of the
> > Properties will be delivered to Lessor immediately without the necessity of
> > any further action by Lessor; and
> > 
> >             (viii)             This Lease shall at all times be treated as
> > consistent with the specific characterizations set forth in Section 3 of
> > this Lease, and assumption or rejection of this Lease shall be (a) in its
> > entirety, (b) for all of the Properties, and (c) in strict accordance with
> > the specific terms and conditions of this Lease.

            B.             No provision of this Lease shall be deemed a waiver
of Lessor's rights or remedies under the Code or applicable law to oppose any
assumption and/or assignment of this Lease, to require timely performance of
Lessee's obligations under this Lease, or to regain possession of the Properties
as a result of the failure of Lessee to comply with the terms and conditions of
this Lease or the Code.

            C.             Notwithstanding anything in this Lease to the
contrary, all amounts payable by Lessee to or on behalf of Lessor under this
Lease, whether or not expressly denominated as such, shall constitute "rent" for
the purposes of the Code.

            D.             For purposes of this Section addressing the rights
and obligations of Lessor and Lessee in the event that an Action is commenced,
the term "Lessee" shall include Lessee's successor in bankruptcy, whether a
trustee, Lessee as debtor in possession or other responsible person.

            46.             No Offer. No contractual or other rights shall exist
between Lessor and Lessee with respect to the Properties until both have
executed and delivered this Lease, notwithstanding that deposits may have been
received by Lessor and notwithstanding that Lessor may have delivered to Lessee
an unexecuted copy of this Lease. The submission of this Lease to Lessee shall
be for examination purposes only, and does not and shall not constitute a
reservation of or an option for Lessee to lease or otherwise create any interest
on the part of Lessee in the Properties.

            47.             Other Documents. Each of the parties agrees to sign
such other and further documents as may be necessary or appropriate to carry out
the intentions expressed in this Lease.

            48.             Attorneys' Fees. In the event of any judicial or
other adversarial proceeding between the parties concerning this Lease, to the
extent permitted by law, the prevailing party shall be entitled to recover all
of its reasonable attorneys' fees and other costs in addition to any other
relief to which it may be entitled. In addition, Lessor shall, upon demand, be
entitled to all attorneys' fees and all other costs incurred in the preparation
and service of any notice or demand hereunder, whether or not a legal action is
subsequently commenced. References in this Lease to Lessor's attorneys' fees
and/or costs shall mean the fees and costs of independent counsel retained by
Lessor with respect to the matter.

            49.             Entire Agreement. This Lease and any other
instruments or agreements referred to herein, constitute the entire agreement
between the parties with respect to the subject matter hereof, and there are no
other representations, warranties or agreements except as herein provided.
Without limiting the foregoing, Lessee specifically acknowledges that neither
Lessor nor any agent, officer, employee or representative of Lessor has made any
representation or warranty regarding the projected profitability of the business
to be conducted on the Properties. Furthermore, Lessee acknowledges that Lessor
did not prepare or assist in the preparation of any of the projected figures
used by Lessee in analyzing the economic viability and feasibility of the
business to be conducted by Lessee at the Properties.

            50.             Forum Selection; Jurisdiction; Venue; Choice of Law.
Lessee acknowledges that this Lease was partially negotiated in the State of
Arizona, this Lease was executed and delivered in the State of Arizona, all
payments under this Lease will be delivered in the State of Arizona (unless
otherwise directed by Lessor or its successors) and there are substantial
contacts between the parties and the transactions contemplated herein and the
State of Arizona. For purposes of any action or proceeding arising out of this
Lease, the parties hereto expressly submit to the jurisdiction of all federal
and state courts located in the State of Arizona. Lessee and Lessor consent that
they may be served with any process or paper by registered mail or by personal
service within or without the State of Arizona in accordance with applicable
law. Furthermore, Lessee and Lessor waive and agree not to assert in any such
action, suit or proceeding that they are not personally subject to the
jurisdiction of such courts, that the action, suit or proceeding is brought in
an inconvenient forum or that venue of the action, suit or proceeding is
improper. The creation of this Lease and the rights and remedies of Lessor with
respect to the Properties, as provided herein and by the laws of the states in
which the Properties are located, as applicable, shall be governed by and
construed in accordance with the internal laws of the states in which the
Properties are located, as applicable, without regard to principles of conflicts
of law. With respect to other provisions of this Lease, this Lease shall be
governed by the internal laws of the State of Arizona, without regard to its
principles of conflicts of law. Nothing contained in this Section shall limit or
restrict the right of Lessor or Lessee to commence any proceeding in the federal
or state courts located in the states in which the Properties are located to the
extent Lessor or Lessee deems such proceeding necessary or advisable to exercise
remedies available under this Lease.

            51.             Counterparts. This Lease may be executed in one or
more counterparts, each of which shall be deemed an original.

            52.             Memorandum of Master Lease. Concurrently with the
execution of this Lease, Lessor and Lessee are executing the Memorandum to be
recorded in the applicable real property records with respect to each of the
Properties. Further, upon Lessor's request, Lessee agrees to execute and
acknowledge a termination of lease and/or quit claim deed in recordable form
with respect to each of the Properties to be held by Lessor until the expiration
or sooner termination of the Lease Term.

            53.             No Brokerage. Lessor and Lessee represent and
warrant to each other that they have had no conversation or negotiations with
any broker concerning the leasing of the Properties, except Jefferies & Company,
Inc. whose fee shall be paid by Lessee. Each of Lessor and Lessee agrees to
protect, indemnify, save and keep harmless the other, against and from all
liabilities, claims, losses, costs, damages and expenses, including attorneys'
fees, arising out of, resulting from or in connection with their breach of the
foregoing warranty and representation.

            54.             Waiver of Jury Trial and Punitive, Consequential,
Special and Indirect Damages. LESSOR AND LESSEE HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR ITS
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LESSOR AND LESSEE, LESSEE'S USE OR OCCUPANCY OF ANY
OF THE PROPERTIES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR
STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR
BARGAIN. FURTHERMORE, LESSEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES THE RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND
INDIRECT DAMAGES FROM LESSOR AND ANY OF LESSOR'S AFFILIATES, OFFICERS,
DIRECTORS, MEMBERS OR EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY
AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT BY LESSEE AGAINST LESSOR OR ANY OF LESSOR'S AFFILIATES, OFFICERS,
DIRECTORS, MEMBERS OR EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE OR ANY DOCUMENT
CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY LESSEE OF ANY RIGHT IT MAY
HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN
NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.

            55.             Reliance By Environmental Insurer and Lender. (a)
Lessee acknowledges and agrees that Environmental Insurer may rely on the
representations, warranties and covenants set forth in Section 16 of this Lease,
that Environmental Insurer is an intended third-party beneficiary of such
representations, warranties and covenants and that Environmental Insurer shall
have all rights and remedies available at law or in equity as a result of a
breach of such representations, warranties and covenants, including to the
extent applicable, the right of subrogation.

            (b)             Lessee acknowledges and agrees that Lender may rely
on all of the representations, warranties and covenants set forth in this Lease,
that Lender is an intended third-party beneficiary of such representations,
warranties and covenants and that Lender shall have all rights and remedies
available at law or in equity as a result of a breach of such representations,
warranties and covenants, including to the extent applicable, the right of
subrogation.

            56.             Document Review. In the event Lessee makes any
request upon Lessor requiring Lessor, Lender or the attorneys of Lessor or
Lender to review and/or prepare (or cause to be reviewed and/or prepared) any
documents, plans, specifications or other submissions in connection with or
arising out of this Lease, then Lessee shall reimburse Lessor or its designee
promptly upon Lessor's demand therefor for all reasonable out-of-pocket costs
and expenses incurred by Lessor in connection with such review and/or
preparation plus a reasonable processing and review fee.

            57.             Substitution. A. Subject to the fulfillment of all
of the conditions set forth in the following subsection B, Lessee shall have the
right to deliver a rejectable offer to Lessor (each, a "Rejectable Substitution
Offer") to substitute a Substitute Property for a Property if:

> >             (i)             the terms of Section 21.B of this Lease permit
> > such substitution (each, a "Casualty/Condemnation Substitution"); or
> > 
> >             (ii)             the terms of Section 23.A(ix)(1) of this Lease
> > permit such substitution (each, a "FCCR Substitution").

            From and after the third anniversary of the Effective Date and
subject to the fulfillment of all of the conditions set forth in the following
subsection B, Lessee shall also have the right to deliver a Rejectable
Substitution Offer to substitute a Substitute Property for a Property if the
Fixed Charge Coverage Ratio (with the definitions of Section 8.A being deemed to
be modified, as contemplated by Section 23.A(ix), to provide for a calculation
of a "Fixed Charge Coverage Ratio" for the Property to be replaced only) for the
Property to be replaced is less than 1.25:1 for the FCCR Period (each, an
"Uneconomic Substitution"); provided, however, the number of Properties for
which Lessee may do an Uneconomic Substitution or FCCR Substitution shall not
exceed three (3) Properties in the aggregate.

            Each Rejectable Substitution Offer shall identify the proposed
Substitute Property in reasonable detail and contain a certificate executed by a
duly authorized officer of Lessee pursuant to which Lessee shall certify that in
Lessee's good faith judgment such proposed Substitute Property satisfies as of
the date of such notice, or will satisfy as of the date of the closing of such
substitution, all of the applicable conditions to substitution set forth in this
Section 57. Lessee agrees to deliver to Lessor all of the diligence information
and materials contemplated by the provisions of Section 57.B of this Lease
within 30 days after the delivery to Lessor of a Rejectable Substitution Offer.

            Lessor shall have 90 days from the delivery of a Rejectable
Substitution Offer notice satisfying the requirements of the preceding paragraph
to deliver to Lessee written notice of its election to either accept or reject
the Rejectable Substitution Offer. Lessor's failure to deliver such notice
within such time period shall be deemed to constitute Lessor's acceptance of the
Rejectable Substitution Offer. If the Mortgage corresponding to the Property to
be replaced is still outstanding, any rejection of the Rejectable Substitution
Offer by Lessor shall not be effective unless it is consented to in writing by
Lender. If Lessor accepts the Rejectable Substitution Offer or is deemed to have
accepted the Rejectable Substitution Offer or if Lender does not consent in
writing to any rejection of the Rejectable Substitution Offer by Lessor, then
Lessee shall complete such substitution, subject, however, to the satisfaction
of each of the applicable terms and conditions set forth in this Section 57.

            If Lessor rejects the Rejectable Substitution Offer pursuant to the
previous paragraph for reasons other than that, in Lessor's reasonable judgment,
the proposed Substitute Property would not have satisfied the applicable
substitution conditions set forth in this Section 57, and such rejection is
consented to by Lender, then:

> >             (X)             if such rejected Rejectable Substitution Offer
> > was made with respect to a Casualty/Condemnation Substitution, the
> > provisions of the last paragraph of Section 21.B and the last sentence of
> > the second paragraph of Section 21.B shall be applicable;
> > 
> >             (Y)             if such rejected Rejectable Substitution Offer
> > was made with respect to a FCCR Substitution, then the breach of the
> > Aggregate Fixed Charge Coverage Ratio requirement which was the basis of
> > such Rejectable Substitution Offer shall be deemed waived; and
> > 
> >             (Z)             if such rejected Rejectable Substitution Offer
> > was made with respect to a Uneconomic Substitution, this Lease shall
> > terminate with respect to the Property which Lessee proposed to replace on
> > the next scheduled Base Monthly Rental payment date (the "Early Substitution
> > Termination Date") provided Lessee has paid to Lessor all Base Annual
> > Rental, Additional Rental and all other sums and obligations then due and
> > payable under this Lease as of such Early Substitution Termination Date. On
> > the Early Substitution Termination Date, and provided Lessee shall have paid
> > to Lessor all Base Annual Rental, Additional Rental and other sums and
> > obligations then due and payable under this Lease as of the Early
> > Substitution Date:
> > 
> > > >             (i)             the Base Annual Rental then in effect shall
> > > > be reduced by an amount equal to the product of (x) the Applicable Rent
> > > > Reduction Percentage for the Property which Lessee proposed to replace,
> > > > and (y) the Base Annual Rental then in effect; and
> > > > 
> > > >             (ii)             all obligations of Lessor and Lessee shall
> > > > cease as of the Early Substitution Termination Date with respect to such
> > > > Property; provided, however, Lessee's obligations to Lessor with respect
> > > > to such Property under any indemnification provisions of this Lease with
> > > > respect to such Property (including, without limitation, Sections 16 and
> > > > 19 of this Lease) and Lessee's obligations to pay any sums (whether
> > > > payable to Lessor or a third party) accruing under this Lease with
> > > > respect to such Property prior to the Early Substitution Termination
> > > > Date shall survive the termination of this Lease with respect to such
> > > > Property or otherwise. This Lease shall, however, continue in full force
> > > > and effect with respect to all other Properties.

            B.             The substitution of a Substitute Property for a
Property pursuant to the preceding subsection A shall be subject to the
fulfillment of all of the following terms and conditions:

> >             (i)             The Substitute Property must:
> > 
> > > >             (1)             be a Permitted Facility, in good condition
> > > > and repair, ordinary wear and tear excepted;
> > > > 
> > > >             (2)             have a Fixed Charge Coverage Ratio (with the
> > > > definitions of Section 8.A being deemed to be modified, as contemplated
> > > > by the following sentence to provide for a calculation of an individual
> > > > "Fixed Charge Coverage Ratio" for the Substitute Property only) for the
> > > > FCCR Period of not less than the greater of (X) 1.25:1 or (Y) the Fixed
> > > > Charge Coverage Ratio for the Property to be replaced for such FCCR
> > > > Period; provided that, with respect to each FCCR Substitution, the Fixed
> > > > Charge Coverage Ratio for the Substitute Property for such FCCR Period
> > > > must also be high enough (after taking into account any other
> > > > substitutions for Properties which are being consummated simultaneously
> > > > therewith) to result in a cure of the breach of the Aggregate Fixed
> > > > Charge Coverage Ratio requirement (it being understood and agreed that
> > > > the determination of the Fixed Charge Coverage Ratio for the Substitute
> > > > Property shall be based on an assumption that the Operating Lease
> > > > Expense for the Substitute Property would be the same amount as the
> > > > Operating Lease Expense for the Property to be replaced, as determined
> > > > in accordance with the last sentence of this subitem (2)). For purposes
> > > > of this subitem (2), the definitions set forth in Section 8.A of this
> > > > Lease with respect to the calculation of the Aggregate Fixed Charge
> > > > Coverage Ratio shall be deemed modified as applicable to provide for the
> > > > calculation of a Fixed Charge Coverage Ratio for each Property on an
> > > > individual basis rather than on an aggregate basis with the other
> > > > Properties. For purposes of such calculation, the Operating Lease
> > > > Expense with respect to this Lease for each such Property shall equal
> > > > the product of (x) the Applicable Rent Reduction Percentage for such
> > > > Property, and (y) the Base Annual Rental then in effect;
> > > > 
> > > >             (3)             have a fair market value no less than the
> > > > greater of the then fair market value of the Property being replaced or
> > > > the fair market value of such Property as of the Effective Date (in each
> > > > case, determined without regard to this Lease, but assuming that while
> > > > this Lease has been in effect, Lessee has complied with all of the terms
> > > > and conditions of this Lease), as determined by Lessor, and consented to
> > > > by Lender, utilizing the same valuation method as used in connection
> > > > with the closing of the transaction described in the Sale-Leaseback
> > > > Agreement, which was based upon the sum of (x) the fair market value of
> > > > the land comprising such Property and (y) the replacement cost of the
> > > > improvements located thereon;
> > > > 
> > > >             (4)             have improvements which have a remaining
> > > > useful life substantially equivalent to, or better than, that of the
> > > > improvements located at the Property to be replaced;
> > > > 
> > > >             (5)             be conveyed to Lessor (or, if directed by
> > > > Lessor, to Lessor and a person designated to acquire the remainderman
> > > > interest) by special or limited warranty deed, free and clear of all
> > > > liens and encumbrances, except such matters as are reasonably acceptable
> > > > to Lessor (the "Substitute Property Permitted Exceptions"); and
> > > > 
> > > >             (6)             be located in either (a) a state in which
> > > > any of the Properties is located, (b) the State of Oklahoma, or (c) in
> > > > another state acceptable to Lessor in Lessor's reasonable discretion;
> > 
> >             (ii)             Lessor shall have inspected and approved the
> > Substitute Property utilizing Lessor's customary site inspection and
> > underwriting approval criteria. Lessee shall have reimbursed Lessor and
> > Lender for all of their reasonable costs and expenses incurred with respect
> > to such proposed substitution, including, without limitation, Lessor's
> > third-party and/or in-house site inspectors' costs and expenses with respect
> > to the proposed Substitute Property. Lessee shall be solely responsible for
> > the payment of all costs and expenses resulting from such proposed
> > substitution, regardless of whether such substitution is consummated,
> > including, without limitation, the cost of title insurance and endorsements
> > for both Lessor and Lender, survey charges, stamp taxes, mortgage taxes,
> > transfer fees, escrow and recording fees, the cost of environmental policies
> > or endorsements to the Environmental Policies as applicable, income and
> > transfer taxes imposed on Lessor as a result of such substitution and the
> > reasonable attorneys' fees and expenses of counsel to Lessee, Lessor and
> > Lender;
> > 
> >             (iii)             Lessor shall have received a preliminary title
> > report and irrevocable commitment to insure title by means of an ALTA
> > extended coverage owner's policy of title insurance (or its equivalent, in
> > the event such form is not issued in the jurisdiction where the proposed
> > Substitute Property is located) for the proposed Substitute Property issued
> > by Title Company and committing to insure Lessor's good and marketable title
> > in the proposed Substitute Property, subject only to the Substitute Property
> > Permitted Exceptions and containing endorsements substantially comparable to
> > those required by Lessor at the Closing (as defined in the Sale-Leaseback
> > Agreement) and Lender shall have received such title report and irrevocable
> > commitment to insure its first priority lien encumbering the proposed
> > Substitute Property as Lender shall reasonably require;
> > 
> >             (iv)             Lessor shall have received a current ALTA
> > survey of the proposed Substitute Property, the form of which shall be
> > comparable to those received by Lessor at the Closing and sufficient to
> > cause the standard survey exceptions set forth in the title policy referred
> > to in the preceding subsection to be deleted;
> > 
> >             (v)             Lessor shall have received an environmental
> > insurance policy with respect to the proposed Substitute Property, or to the
> > extent applicable, an endorsement to the Environmental Policies, the form
> > and substance of which shall be satisfactory to Lessor in its sole
> > discretion;
> > 
> >             (vi)             Lessee shall deliver, or cause to be delivered,
> > with respect to Lessee and the Substitute Property, opinions of Counsel (as
> > defined in the Sale-Leaseback Agreement) in form and substance comparable to
> > those received at Closing (but also addressing such matters unique to the
> > Substitute Property as may be reasonably required by Lessor);
> > 
> >             (vii)             no Event of Default shall have occurred and be
> > continuing under any of the Sale-Leaseback Documents;
> > 
> >             (viii)             Lessee shall have executed such documents as
> > may be reasonably required by Lessor as a result of such substitution,
> > including amendments to this Lease and the Memorandum (the "Substitute
> > Documents"), all of which documents shall be in form and substance
> > reasonably satisfactory to Lessor;
> > 
> >             (ix)             the representations and warranties set forth in
> > the Substitute Documents, this Lease and the Sale-Leaseback Agreement
> > applicable to the proposed Substitute Property shall be true and correct in
> > all material respects as of the date of substitution, and Lessee shall have
> > delivered to Lessor an officer's certificate certifying to that effect;
> > 
> >             (x)             Lessee shall have delivered to Lessor
> > certificates of insurance showing that insurance required by the Substitute
> > Documents is in full force and effect;
> > 
> >             (xi)             Lessor shall have obtained an endorsement to
> > the policy of residual value insurance issued to Lessor and Lender in
> > connection with the transaction described in the Sale-Leaseback Agreement
> > with respect to the proposed Substitute Property, which endorsement shall be
> > in form and substance reasonably satisfactory to Lessor and Lender;
> > 
> >             (xii)             Lender shall have consented to the
> > substitution of the proposed Substitute Property; and
> > 
> >             (xiii)             the date of the closing of the substitution
> > shall occur no later than 20 days after the date of acceptance (or deemed
> > acceptance) by Lessor of the Rejectable Substitution Offer.

            C.             Upon satisfaction of the foregoing conditions set
forth in Section 57.B and provided Lessor has accepted the Rejectable
Substitution Offer or is deemed to have accepted the Rejectable Substitution
Offer, or while the Mortgage corresponding to such Property is still
outstanding, any rejection of the Rejectable Substitution Offer by Lessor is not
consented to in writing by the Lender:

> >             (i)             the proposed Substitute Property shall be deemed
> > substituted for the Property to be replaced;
> > 
> >             (ii)             the Substitute Property shall be referred to
> > herein as a "Property" and included within the definition of "Properties";
> > 
> >             (iii)             the Substitute Documents shall be dated as of
> > the date of the substitution; and
> > 
> >             (iv)             Lessor shall convey the Property to be replaced
> > to Lessee or a designee of Lessee "as-is" by quit-claim deed, subject to all
> > matters of record (except for the Mortgage corresponding to the Property to
> > be replaced and any other consensual liens granted by Lessor other than
> > those granted by Lessor at the request of Lessee), and without
> > representation or warranty.

            D.             Notwithstanding the foregoing, nothing in this
Section 57 shall be construed as limiting or otherwise adversely affecting the
representations, warranties, covenants and characterizations set forth in Lease,
including, without limitation, those provisions set forth in Section 3 of this
Lease.

            58.             Rejectable Purchase Offer. A. If Lessor shall have
given Lessee notice of a breach of the Aggregate Fixed Charge Coverage Ratio
requirement under this Lease, Lessee shall have the right to deliver a
rejectable offer to Lessor (a "Rejectable Purchase Offer") to purchase such of
the Properties as is contemplated by Section 23.A(ix)(2), subject to the
fulfillment of all of the conditions set forth in this Section 58.

            Lessor shall have 90 days from the delivery of the Rejectable
Purchase Offer notice to deliver to Lessee written notice of its election to
either accept or reject the Rejectable Purchase Offer. Lessor's failure to
deliver such notice within such time period shall be deemed to constitute
Lessor's acceptance of the Rejectable Purchase Offer. If the Mortgage
corresponding to the Property to be purchased is still outstanding, any
rejection of the Rejectable Purchase Offer by Lessor shall not be effective
unless it is consented to in writing by Lender. If Lessor accepts the Rejectable
Purchase Offer or is deemed to have accepted the Rejectable Purchase Offer or if
Lender does not consent in writing to any rejection of the Rejectable Purchase
Offer by Lessor, then Lessee shall complete such purchase, subject, however, to
the satisfaction of each of the terms and conditions set forth in the following
subsection B.

            If Lessor rejects the Rejectable Purchase Offer pursuant to the
previous paragraph, and such rejection is consented to by Lender, then, the
breach of the Aggregate Fixed Charge Coverage Ratio requirement which was the
basis of such Rejectable Purchase Offer shall be deemed waived.

            B.             The purchase of a Property pursuant to the preceding
subsection A shall be subject to the fulfillment of all of the following terms
and conditions:

> >             (i)             no Event of Default shall have occurred and be
> > continuing under any of the Sale-Leaseback Documents;
> > 
> >             (ii)             Lessee shall have delivered to Lessor a
> > certificate executed by a duly authorized officer of Lessee certifying to
> > Lessor that Lessee does not own any properties which are available for
> > substitution and which meet the applicable requirements for substitution set
> > forth in Section 57;
> > 
> >             (iii)             the purchase of such Property (together with
> > any other Properties which are being purchased simultaneously therewith)
> > must result in a cure of the breach of the Aggregate Fixed Charge Coverage
> > Ratio requirement;
> > 
> >             (iv)             Lessee shall have paid to Lessor the Subject
> > Purchase Price (as defined below), together with all Base Annual Rental,
> > Additional Rental and other sums and obligations then due and payable under
> > this Lease as of the date of the closing of such purchase;
> > 
> >             (v)             Lessee shall be solely responsible for the
> > payment of all costs and expenses resulting from such proposed purchase,
> > regardless of whether the purchase is consummated, including, without
> > limitation, to the extent applicable, the cost of title insurance and
> > endorsements, including, survey charges, stamp taxes, mortgage taxes,
> > transfer taxes and fees, escrow and recording fees, taxes imposed on Lessor
> > as a result of such purchase, the attorneys' fees of Lessee and the
> > reasonable attorneys' fees and expenses of counsel to Lessor and Lender; and
> > 
> >             (vi)             the date of the closing of such purchase shall
> > occur on the next scheduled Base Monthly Rental payment date following
> > Lessor's acceptance (or deemed acceptance) of the Rejectable Purchase Offer,
> > but in no event later than 20 days after the date of acceptance (or deemed
> > acceptance) by Lessor of such Rejectable Purchase Offer.

            On the date of the closing of the purchase of a Property pursuant to
this Section (the "Rejectable Purchase Closing Date"), subject to satisfaction
of the foregoing conditions:

> >             (1)             this Lease shall be deemed terminated with
> > respect to such Property only, but this Lease shall continue in full force
> > and effect with respect to all of the other Properties; provided, however,
> > such termination shall not limit Lessee's obligations to Lessor with respect
> > to such Property under any indemnification provisions of this Lease
> > (including, without limitation, Sections 16 and 19 of this Lease) and
> > Lessee's obligations to pay any sums (whether payable to Lessor or a third
> > party) accruing under this Lease with respect to such Property prior to the
> > Rejectable Purchase Closing Date shall survive the termination of this
> > Lease;
> > 
> >             (2)             the Base Annual Rental shall be reduced for each
> > such Property by an amount equal to the product of (x) the Applicable Rent
> > Reduction Percentage for such Property and (y) the Base Annual Rental then
> > in effect; and
> > 
> >             (3)             Lessor shall convey such Property to Lessee
> > "as-is" by quit-claim deed, subject to all matters of record (except for the
> > Mortgage corresponding to the Property to be replaced and any other
> > consensual liens granted by Lessor other than those granted by Lessor at the
> > request of Lessee), and without representation or warranty.

            For purposes of this Section 58, the term "Subject Purchase Price"
shall mean the product of the amount specified on Schedule I attached hereto
which corresponds to the time period during which such purchase occurs
multiplied by the Purchase Price for the Property being purchased.

            59.             State Specific Provisions. The provisions and/or
remedies which are set forth on Schedule II shall be deemed a part of and
included within the terms and conditions of this Lease.

            IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease
as of the date first above written.

   

LESSOR:



   

CIRCUS PROPERTY I, LLC,

   

a Delaware limited liability company



   

By Circus Equity I, LLC, a Delaware
      limited liability company, its member



   

By:                                                         

   

       Jamie Grossman

   

       Its Vice President, Assistant Secretary
       and Assistant Treasurer





   

LESSEE:



   

PICCADILLY CAFETERIAS, INC.,

   

a Louisiana corporation





   

By:                                                         

   

       Ronald A. LaBorde

   

       Its President and Chief Executive
       Officer

Lessee's Tax Identification Number:

72-0604977

POWER OF ATTORNEY

            Lessor may act as attorney-in-fact or otherwise on behalf of Lessee
pursuant to Sections 24, 25.B and 31 of this Lease. This power of attorney is
coupled with an interest, is durable and is not affected by subsequent
disability or incapacity of the principal or lapse of time.

_____________   

 __________________

Witness   

 Lessee

WITNESS

            In accordance with the requirements of Arizona Revised Statutes
Section 14-5506 and other applicable law, the undersigned has executed this
Lease for the purpose of witnessing the grant of the powers of attorney by
Lessee to Lessor.

                                                              

 

 

STATE OF ARIZONA   

]

   

] SS.

COUNTY OF MARICOPA   

]

            The foregoing instrument was acknowledged before me on March ____,
2001 by Jamie Grossman, Vice President, Assistant Secretary and Assistant
Treasurer of Circus Equity I, LLC, a Delaware limited liability company, member
of Circus Property II, LLC, a Delaware limited liability company, on behalf of
the limited liability company.

                                                              Notary Public My
Commission Expires:

                                                           



STATE OF ARIZONA   

]

   

] SS.

COUNTY OF MARICOPA   

]

            The foregoing instrument was acknowledged before me on March ___,
2001 by Ronald A. LaBorde, President and Chief Executive Officer of Piccadilly
Cafeterias, Inc., a Louisiana corporation, on behalf of the corporation.

                                                              Notary Public My
Commission Expires:

                                                              

 

EXHIBIT A

PROPERTIES

 

 

 

 

 

 

 

 

 

EXHIBIT A-1

LEGAL DESCRIPTIONS OF PROPERTIES

 

 

 

 

 

 

 

 

 

EXHIBIT B

FORM OF LETTER OF CREDIT

(LETTERHEAD OF APPROVED INSTITUTION)

DATE: ___________________

Expiration Date: ___________________ TO: ___________________ No.:
___________________

 

 

            _________________ (the "Bank") hereby issues, for the account of
Piccadilly Cafeterias, Inc., our Irrevocable Letter of Credit in the maximum
principal amount of $___________________ available to you by your draft drawn on
the Bank in accordance with the terms of this Irrevocable Letter of Credit.

            We hereby authorize you to draw on us in one or more draws up to the
total amount of $_________________ U.S. Dollars available by your draft(s) in
the form attached as Exhibit "A", with appropriate insertions, presented at the
address appearing above, at any time on or before our close of business on the
expiration date appearing above, in the manner herein provided, accompanied by
your executed Certificate(s) in the form attached as Exhibit "B", with
appropriate insertions.

            Payments made under this Irrevocable Letter of Credit will be made
on the business day following presentation of the draft and the accompanying
certificate in same-day wire transfer funds.

            This Irrevocable Letter of Credit is transferable and assignable in
its entirety (but not in part). This Irrevocable Letter of Credit upon any such
transfer and assignment may be successively transferred and assigned. Transfer
of the right to draw under this Irrevocable Letter of Credit to such transferee
shall be effected by the presentation to the Bank of this Irrevocable Letter of
Credit accompanied by a certificate substantially in the form attached hereto as
Exhibit "C". Upon your presentation and surrender of this Irrevocable Letter of
Credit, the Bank shall forthwith issue an Irrevocable Letter of Credit to your
successor with provisions consistent with this Irrevocable Letter of Credit.

            To the extent consistent with the express provisions hereof, this
Irrevocable Letter of Credit shall be governed by the Uniform Customs and
Practice for Documentary Credits (1993 revision), International Chamber of
Commerce Publication No. 500 ("UCP") and to the extent consistent with the UCP
and the express provisions hereof, the laws of the State of __________.

            This Irrevocable Letter of Credit, including the Exhibits hereto,
sets forth in full the terms of our undertaking. Reference in this Irrevocable
Letter of Credit to other documents or instruments is for identification
purposes only, and such reference shall not modify or affect the terms hereof or
cause such documents or instruments to be deemed incorporated herein.

            We hereby agree that a draft drawn under and in compliance with this
Irrevocable Letter of Credit shall be duly honored upon presentation.

            Issued and dated this ____ day of ______________, 20__.

  BANK:   ______________________________       By:____________________________  
Printed Name:____________________   Its:_____________________________

 

 

EXHIBIT "A" TO THE LETTER OF CREDIT

FORM OF SIGHT DRAFT

 

DATE: ___________________

TO: [name and address of Bank]

            Pay to the order of _____________________________, a
______________________, ___________________________________________
($_________), drawn under Irrevocable Letter of Credit No. ___________ dated
___________________, 20__, in favor of ____________________________, a
______________________.

    ______________________________, a   ____________________

  By:____________________________   Printed Name:____________________  
Its:_____________________________

EXHIBIT "B" TO THE LETTER OF CREDIT

FORM OF CERTIFICATE

 

DATE: ___________________

TO: [name and address of Bank]

RE: Irrevocable Letter of Credit No._____________________

            The undersigned, a duly authorized officer of
_____________________________, a __________________________________ ("Holder"),
hereby certifies to        (Bank)       , the issuing bank under Irrevocable
Letter of Credit No. ___________________ (the "Existing Letter of Credit")
issued in favor of Holder, that an event described in clauses (i) or (ii) below
has occurred:

> >             (i)             An Event of Default has occurred and is
> > continuing under the Master Lease dated as of March ___, 2001 between Circus
> > Property I, LLC and Piccadilly Cafeterias, Inc. (the "Master Lease"); or
> > 
> >             (ii)             Holder has not been provided with a substitute
> > or replacement Letter of Credit issued by an Approved Institution for the
> > Existing Letter of Credit in the amount of the Existing Letter of Credit at
> > least 30 days prior to the scheduled expiration date of the Existing Letter
> > of Credit.

            Capitalized terms used herein and not defined shall have the
meanings set forth in the Master Lease.

            IN WITNESS WHEREOF, Holder has executed and delivered this
certificate as of the ____ day of __________, 20__.

 

>     ______________________________, a   ____________________
> 
>   By:____________________________   Printed Name:____________________  
> Its:_____________________________
> 
>  
> 
> EXHIBIT "C" TO THE LETTER OF CREDIT
> 
> FORM OF TRANSFER INSTRUMENT
> 
>  
> 
> DATE: ___________________
> 
>  

TO: [name and address of Bank]

            IRREVOCABLE LETTER OF CREDIT NO. ______________.

Gentlemen:

        For value received, the undersigned _____________________________, a
______________________ ("Beneficiary"), hereby irrevocably assigns to:

> ________________________________________
> (Name of Assignee)
> 
>  
> 
> ________________________________________
> (Address)
> 
>  

all rights of Beneficiary to draw under the above Letter of Credit in its
entirety.

            By this assignment, all rights of Beneficiary in such Letter of
Credit are transferred to the assignee, and the assignee shall hereafter have
the sole rights as beneficiary thereof; provided, however, that no rights shall
be transferred to an assignee unless such transfer and assignment complies with
the requirements of such Letter of Credit pertaining to transfers and
assignments.

            The Letter of Credit is returned herewith and, in accordance
therewith, we ask you to issue a new Irrevocable Letter of Credit in favor of
the assignee with provisions consistent with the Letter of Credit.

>     ______________________________, a   ____________________
> 
>   By:____________________________   Printed Name:____________________  
> Its:_____________________________
> 
> SCHEDULE I
> 
> STIPULATED LOSS VALUE
> 
>  
> 
>  
> 
>  
> 
>  
> 
>  
> 
>  
> 
>  
> 
>  
> 
>  
> 
> SCHEDULE II
> 
> STATE SPECIFIC PROVISIONS
> 
>  

            The following provisions shall be deemed a part of the Lease to the
extent any of the Properties are located in the applicable states:

            ALABAMA:

            The taxes and assessments required to be paid by Lessee pursuant to
Section 10 of the Lease shall also include any Alabama Business Privilege Tax
owed by Lessor or Remainderman which is attributable to the period of time in
which this Lease is in effect. Lessee shall remit to Lessor the amount required
to be paid by Lessor or Remainderman with respect to the Alabama Business
Privilege Tax annually within ten (10) days after Lessor's request.

            FLORIDA:

            Radon Gas. Radon is a naturally occurring radioactive gas that, when
it has accumulated in a building in sufficient quantities, may present health
risks to persons who are exposed to it over time. Levels of radon that exceed
federal and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from the county
health public health unit.

            LOUISIANA:

            Any and all declarations of facts made by authentic act before a
notary public in the presence of two witnesses by a person declaring that such
facts lie within his or her knowledge, shall constitute authentic evidence of
such facts for the purpose of executory process. Lessee specifically agrees that
such an affidavit by a representative of Lessor as to the existence, amount,
terms and maturity of the Indebtedness Hereby Secured (as defined in each
Mortgage with respect to real property located in Louisiana) and of a default
thereunder shall constitute authentic evidence of such facts for the purpose of
executory process.

            Texas:

            Lessee hereby waives, for itself and all persons or entities
claiming by, through, and under Lessee, including creditors of all kinds,
(i) any right and privilege which Lessee has under any present or future
constitution, statute, or rule of law to redeem the Properties or to have a
continuance of this Lease for the Lease Term after termination of Lessee's right
of occupancy by order or judgment of any court or by any legal process or writ,
or under the terms of this Lease; (ii) the benefits of any present or future
constitution, statute or rule of law that exempts property from liability for
debt or for distress for rent; (iii) any provision of law relating to notice or
delay in levy of execution in case of eviction of a tenant for nonpayment of
rent; and (iv) any benefits and lien rights which may arise pursuant to
Section 91.004 of the Texas Property Code. In any event, Lessor and Lessee
hereby acknowledge and agree that no lien or set-off rights of Lessee shall
arise or attach under any circumstances until Lessee shall have obtained a
final, binding and nonappealable judgment in its favor from a court of competent
jurisdiction.

            FURTHER, THIS LEASE AND ALL THE OTHER DOCUMENTS EXECUTED IN
CONNECTION HEREWITH EMBODY THE FINAL, ENTIRE AGREEMENT OF LESSOR AND LESSEE AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF LESSOR AND
LESSEE. THERE ARE NO ORAL AGREEMENTS BETWEEN LESSOR AND LESSEE.

            All indemnification provisions of this Lease, including, without
limitation, Sections 16 and 19, shall be modified to include ALL LOSSES, COSTS,
CLAIMS, LIABILITIES, DAMAGES AND EXPENSES ARISING OUT OF AN INDEMNIFIED PARTY'S
NEGLIGENCE.

            The following Lease provisions are restated below without
modification, except that they are each restated in bold typeface and all
capital letters:

            16(C). WITHOUT LIMITING THE GENERALITY OF THE OTHER PROVISIONS OF
THIS SECTION, LESSEE AGREES THAT IT SHALL BE RESPONSIBLE FOR COMPLYING IN ALL
RESPECTS WITH THE AMERICANS WITH DISABILITIES ACT OF 1990, AS SUCH ACT MAY BE
AMENDED FROM TIME TO TIME, AND ALL REGULATIONS PROMULGATED THEREUNDER
(COLLECTIVELY, THE "ADA"), AS IT AFFECTS THE PROPERTIES. LESSEE FURTHER AGREES
THAT ANY AND ALL ALTERATIONS MADE TO THE PROPERTIES DURING THE LEASE TERM WILL
COMPLY WITH THE REQUIREMENTS OF THE ADA. ALL PLANS FOR ALTERATIONS WHICH MUST BE
SUBMITTED TO LESSOR UNDER THE PROVISIONS OF SECTION 18 MUST INCLUDE A STATEMENT
FROM A LICENSED ARCHITECT OR ENGINEER CERTIFYING THAT THEY HAVE REVIEWED THE
PLANS, AND THAT THE PLANS COMPLY WITH ALL APPLICABLE PROVISIONS OF THE ADA. ANY
SUBSEQUENT APPROVAL OR CONSENT TO THE PLANS BY LESSOR SHALL NOT BE DEEMED TO BE
A REPRESENTATION OF LESSOR'S PART THAT THE PLANS COMPLY WITH THE ADA, WHICH
OBLIGATION SHALL REMAIN WITH LESSEE. LESSEE AGREES THAT IT WILL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL
LOSSES CAUSED BY, INCURRED OR RESULTING FROM LESSEE'S FAILURE TO COMPLY WITH ITS
OBLIGATIONS UNDER THIS SECTION.

            16(G). LESSEE SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND,
INDEMNIFY, RELEASE AND HOLD HARMLESS EACH OF THE INDEMNIFIED PARTIES FOR, FROM
AND AGAINST ANY AND ALL LOSSES (EXCLUDING LOSSES SUFFERED BY AN INDEMNIFIED
PARTY DIRECTLY ARISING OUT OF SUCH INDEMNIFIED PARTY'S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT THE TERM "GROSS NEGLIGENCE" SHALL
NOT INCLUDE GROSS NEGLIGENCE IMPUTED AS A MATTER OF LAW TO ANY OF THE
INDEMNIFIED PARTIES SOLELY BY REASON OF THE LESSOR'S INTEREST IN ANY OF THE
PROPERTIES OR LESSOR'S FAILURE TO ACT IN RESPECT OF MATTERS WHICH ARE OR WERE
THE OBLIGATION OF LESSEE UNDER THIS LEASE) AND COSTS OF REMEDIATION (WHETHER OR
NOT PERFORMED VOLUNTARILY), ENGINEERS' FEES, ENVIRONMENTAL CONSULTANTS' FEES,
AND COSTS OF INVESTIGATION (INCLUDING BUT NOT LIMITED TO SAMPLING, TESTING, AND
ANALYSIS OF SOIL, WATER, AIR, BUILDING MATERIALS AND OTHER MATERIALS AND
SUBSTANCES WHETHER SOLID, LIQUID OR GAS) IMPOSED UPON OR INCURRED BY OR ASSERTED
AGAINST ANY INDEMNIFIED PARTIES, AND DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN
ANY WAY RELATING TO ANY ONE OR MORE OF THE FOLLOWING: (I) ANY PRESENCE OF ANY
HAZARDOUS MATERIALS IN, ON, ABOVE, OR UNDER ANY OF THE PROPERTIES; (II) ANY PAST
OR PRESENT RELEASE OR THREATENED RELEASE IN, ON, ABOVE, UNDER OR FROM ANY OF THE
PROPERTIES; (III) ANY ACTIVITY BY LESSEE, ANY PERSON OR ENTITY AFFILIATED WITH
LESSEE OR ANY OTHER TENANT OR OTHER USER OF ANY OF THE PROPERTIES IN CONNECTION
WITH ANY ACTUAL, PROPOSED OR THREATENED USE, TREATMENT, STORAGE, HOLDING,
EXISTENCE, DISPOSITION OR OTHER RELEASE, GENERATION, PRODUCTION, MANUFACTURING,
PROCESSING, REFINING, CONTROL, MANAGEMENT, ABATEMENT, REMOVAL, HANDLING,
TRANSFER OR TRANSPORTATION TO OR FROM ANY OF THE PROPERTIES OF ANY HAZARDOUS
MATERIALS AT ANY TIME LOCATED IN, UNDER, ON OR ABOVE ANY OF THE PROPERTIES; (IV)
ANY ACTIVITY BY LESSEE, ANY PERSON OR ENTITY AFFILIATED WITH LESSEE OR ANY OTHER
TENANT OR OTHER USER OF ANY OF THE PROPERTIES IN CONNECTION WITH ANY ACTUAL OR
PROPOSED REMEDIATION OF ANY HAZARDOUS MATERIALS AT ANY TIME LOCATED IN, UNDER,
ON OR ABOVE ANY OF THE PROPERTIES, WHETHER OR NOT SUCH REMEDIATION IS VOLUNTARY
OR PURSUANT TO COURT OR ADMINISTRATIVE ORDER, INCLUDING BUT NOT LIMITED TO ANY
REMOVAL, REMEDIAL OR CORRECTIVE ACTION; (V) ANY PAST, PRESENT OR THREATENED
NON-COMPLIANCE OR VIOLATIONS OF ANY ENVIRONMENTAL LAWS (OR PERMITS ISSUED
PURSUANT TO ANY ENVIRONMENTAL LAW) IN CONNECTION WITH ANY OF THE PROPERTIES OR
OPERATIONS THEREON, INCLUDING BUT NOT LIMITED TO ANY FAILURE BY LESSEE, ANY
PERSON OR ENTITY AFFILIATED WITH LESSEE OR ANY OTHER TENANT OR OTHER USER OF ANY
OF THE PROPERTIES TO COMPLY WITH ANY ORDER OF ANY GOVERNMENTAL AUTHORITY IN
CONNECTION WITH ANY ENVIRONMENTAL LAWS; (VI) THE IMPOSITION, RECORDING OR FILING
OR THE THREATENED IMPOSITION, RECORDING OR FILING OF ANY ENVIRONMENTAL LIEN
ENCUMBERING ANY OF THE PROPERTIES; (VII) ANY ADMINISTRATIVE PROCESSES OR
PROCEEDINGS OR JUDICIAL PROCEEDINGS IN ANY WAY CONNECTED WITH ANY MATTER
ADDRESSED IN THIS SECTION; (VIII) ANY PAST, PRESENT OR THREATENED INJURY TO,
DESTRUCTION OF OR LOSS OF NATURAL RESOURCES IN ANY WAY CONNECTED WITH ANY OF THE
PROPERTIES, INCLUDING BUT NOT LIMITED TO COSTS TO INVESTIGATE AND ASSESS SUCH
INJURY, DESTRUCTION OR LOSS; (IX) ANY ACTS OF LESSEE, ANY PERSON OR ENTITY
AFFILIATED WITH LESSEE OR ANY OTHER TENANT OR USER OF ANY OF THE PROPERTIES IN
ARRANGING FOR DISPOSAL OR TREATMENT, OR ARRANGING WITH A TRANSPORTER FOR
TRANSPORT FOR DISPOSAL OR TREATMENT, OF HAZARDOUS MATERIALS OWNED OR POSSESSED
BY LESSEE, ANY PERSON OR ENTITY AFFILIATED WITH LESSEE OR ANY OTHER TENANT OR
USER OF ANY OF THE PROPERTIES, AT ANY FACILITY OR INCINERATION VESSEL OWNED OR
OPERATED BY ANOTHER PERSON OR ENTITY AND CONTAINING SUCH OR SIMILAR HAZARDOUS
MATERIALS; (X) ANY ACTS OF LESSEE, ANY PERSON OR ENTITY AFFILIATED WITH LESSEE
OR ANY OTHER TENANT OR USER OF ANY OF THE PROPERTIES, IN ACCEPTING ANY HAZARDOUS
MATERIALS FOR TRANSPORT TO DISPOSAL OR TREATMENT FACILITIES, INCINERATION
VESSELS OR SITES SELECTED BY LESSEE, ANY PERSON OR ENTITY AFFILIATED WITH LESSEE
OR ANY OTHER TENANT OR USER OF ANY OF THE PROPERTIES, FROM WHICH THERE IS A
RELEASE, OR A THREATENED RELEASE OF ANY HAZARDOUS MATERIALS WHICH CAUSES THE
INCURRENCE OF COSTS FOR REMEDIATION; (XI) ANY PERSONAL INJURY, WRONGFUL DEATH,
OR PROPERTY DAMAGE ARISING UNDER ANY STATUTORY OR COMMON LAW OR TORT LAW THEORY
RELATING TO ANY OF THE PROPERTIES, INCLUDING BUT NOT LIMITED TO DAMAGES ASSESSED
FOR THE MAINTENANCE OF A PRIVATE OR PUBLIC NUISANCE OR FOR THE CONDUCTING OF AN
ABNORMALLY DANGEROUS ACTIVITY ON OR NEAR ANY OF THE PROPERTIES; AND (XII) ANY
MISREPRESENTATION OR INACCURACY IN ANY REPRESENTATION OR WARRANTY OR MATERIAL
BREACH OR FAILURE TO PERFORM ANY COVENANTS OR OTHER OBLIGATIONS PURSUANT TO THIS
SECTION.

            19.             INDEMNIFICATION. LESSEE SHALL INDEMNIFY, PROTECT,
DEFEND AND HOLD HARMLESS EACH OF THE INDEMNIFIED PARTIES FROM AND AGAINST ANY
AND ALL LOSSES (EXCLUDING LOSSES SUFFERED BY AN INDEMNIFIED PARTY ARISING OUT OF
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY; PROVIDED,
HOWEVER, THAT THE TERM "GROSS NEGLIGENCE" SHALL NOT INCLUDE GROSS NEGLIGENCE
IMPUTED AS A MATTER OF LAW TO ANY OF THE INDEMNIFIED PARTIES SOLELY BY REASON OF
THE LESSOR'S INTEREST IN ANY OF THE PROPERTIES OR LESSOR'S FAILURE TO ACT IN
RESPECT OF MATTERS WHICH ARE OR WERE THE OBLIGATION OF LESSEE UNDER THIS LEASE)
CAUSED BY, INCURRED OR RESULTING FROM LESSEE'S OPERATIONS OF OR RELATING IN ANY
MANNER TO ANY OF THE PROPERTIES, WHETHER RELATING TO THEIR ORIGINAL DESIGN OR
CONSTRUCTION, LATENT DEFECTS, ALTERATION, MAINTENANCE, USE BY LESSEE OR ANY
PERSON THEREON, SUPERVISION OR OTHERWISE, OR FROM ANY BREACH OF, DEFAULT UNDER,
OR FAILURE TO PERFORM, ANY TERM OR PROVISION OF THIS LEASE BY LESSEE, ITS
OFFICERS, EMPLOYEES, AGENTS OR OTHER PERSONS, OR TO WHICH ANY INDEMNIFIED PARTY
IS SUBJECT BECAUSE OF LESSOR'S OR REMAINDERMAN'S INTEREST IN ANY OF THE
PROPERTIES, INCLUDING, WITHOUT LIMITATION, LOSSES ARISING FROM (1) ANY ACCIDENT,
INJURY TO OR DEATH OF ANY PERSON OR LOSS OF OR DAMAGE TO PROPERTY OCCURRING IN,
ON OR ABOUT ANY OF THE PROPERTIES OR PORTION THEREOF OR ON THE ADJOINING
SIDEWALKS, CURBS, PARKING AREAS, STREETS OR WAYS, (2) ANY USE, NON-USE OR
CONDITION IN, ON OR ABOUT, OR POSSESSION, ALTERATION, REPAIR, OPERATION,
MAINTENANCE OR MANAGEMENT OF, ANY OF THE PROPERTIES OR ANY PORTION THEREOF OR ON
THE ADJOINING SIDEWALKS, CURBS, PARKING AREAS, STREETS OR WAYS, (3) ANY
REPRESENTATION OR WARRANTY MADE HEREIN BY LESSEE, IN ANY CERTIFICATE DELIVERED
IN CONNECTION HEREWITH OR IN ANY OTHER AGREEMENT TO WHICH LESSEE IS A PARTY OR
PURSUANT THERETO BEING FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE
DATE OF SUCH REPRESENTATION OR WARRANTY WAS MADE, (4) PERFORMANCE OF ANY LABOR
OR SERVICES OR THE FURNISHING OF ANY MATERIALS OR OTHER PROPERTY IN RESPECT TO
ANY OF THE PROPERTIES OR ANY PORTION THEREOF, (5) ANY TAXES, ASSESSMENTS OR
OTHER CHARGES WHICH LESSEE IS REQUIRED TO PAY UNDER SECTION 10, (6) ANY LIEN,
ENCUMBRANCE OR CLAIM ARISING ON OR AGAINST ANY OF THE PROPERTIES OR ANY PORTION
THEREOF UNDER ANY APPLICABLE REGULATION OR OTHERWISE WHICH LESSEE IS OBLIGATED
HEREUNDER TO REMOVE AND DISCHARGE, OR THE FAILURE TO COMPLY WITH ANY APPLICABLE
REGULATION, (7) THE CLAIMS OF ANY INVITEES, PATRONS, LICENSEES OR SUBTENANTS OF
ALL OR ANY PORTION OF ANY OF THE PROPERTIES OR ANY PERSON ACTING THROUGH OR
UNDER LESSEE OR OTHERWISE ACTING UNDER OR AS A CONSEQUENCE OF THIS LEASE OR ANY
SUBLEASE, (8) ANY ACT OR OMISSION OF LESSEE OR ITS AGENTS, CONTRACTORS,
LICENSEES, SUBTENANTS OR INVITEES, (9) ANY CONTEST REFERRED TO IN SECTION 10,
AND (10) THE SALE OF LIQUOR, BEER OR WINE ON ANY OF THE PROPERTIES. IT IS
EXPRESSLY UNDERSTOOD AND AGREED THAT LESSEE'S OBLIGATIONS UNDER THIS SECTION
SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE FOR ANY REASON
BUT ONLY WITH RESPECT TO MATTERS ARISING OR OCCURRING PRIOR TO OR DURING THE
LEASE TERM.

            30.             HOLDING OVER. IF LESSEE REMAINS IN POSSESSION OF ANY
OF THE PROPERTIES AFTER THE EXPIRATION OF THE TERM HEREOF (A "HOLDOVER"),
LESSEE, AT LESSOR'S OPTION AND WITHIN LESSOR'S SOLE DISCRETION, MAY BE DEEMED A
TENANT ON A MONTH-TO-MONTH BASIS AND SHALL CONTINUE TO PAY RENTALS AND OTHER
SUMS IN THE AMOUNTS PROVIDED IN THE FOLLOWING SENTENCE AND TO COMPLY WITH ALL
THE TERMS OF THIS LEASE; PROVIDED THAT NOTHING HEREIN NOR THE ACCEPTANCE OF RENT
BY LESSOR SHALL BE DEEMED A CONSENT TO SUCH HOLDOVER. IN THE EVENT OF A
HOLDOVER, (I) NO RENT SHALL BE DUE FOR THE FIRST FIFTEEN (15) DAYS OF THE
HOLDOVER, (II) ON THE SIXTEENTH (16TH) DAY OF THE HOLDOVER, LESSEE SHALL PAY
LESSOR RENT IN AN AMOUNT EQUAL TO DOUBLE THE BASE MONTHLY RENTAL DUE UNDER THIS
LEASE IMMEDIATELY PRIOR TO THE HOLDOVER, AND (III) COMMENCING WITH THE FIRST DAY
OF THE SECOND CALENDAR MONTH OF THE HOLDOVER AND ON OR BEFORE THE FIRST DAY OF
EACH SUCCEEDING CALENDAR MONTH OF THE HOLDOVER, LESSEE SHALL PAY LESSOR IN
ADVANCE AN AMOUNT EQUAL TO DOUBLE THE BASE MONTHLY RENTAL DUE UNDER THIS LEASE
IMMEDIATELY PRIOR TO THE HOLDOVER. LESSEE SHALL DEFEND, INDEMNIFY, PROTECT AND
HOLD THE INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES
RESULTING FROM LESSEE'S FAILURE TO SURRENDER POSSESSION UPON THE EXPIRATION OF
THE LEASE TERM, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS MADE BY ANY SUCCEEDING
LESSEE. THE TERMS OF THIS SECTION 30 SHALL SURVIVE THE EXPIRATION OF THE LEASE
TERM.

            53.             NO BROKERAGE. LESSOR AND LESSEE REPRESENT AND
WARRANT TO EACH OTHER THAT THEY HAVE HAD NO CONVERSATION OR NEGOTIATIONS WITH
ANY BROKER CONCERNING THE LEASING OF THE PROPERTIES, EXCEPT JEFFERIES & COMPANY,
INC. WHOSE FEE SHALL BE PAID BY LESSEE. EACH OF LESSOR AND LESSEE AGREES TO
PROTECT, INDEMNIFY, SAVE AND KEEP HARMLESS THE OTHER, AGAINST AND FROM ALL
LIABILITIES, CLAIMS, LOSSES, COSTS, DAMAGES AND EXPENSES, INCLUDING ATTORNEYS'
FEES, ARISING OUT OF, RESULTING FROM OR IN CONNECTION WITH THEIR BREACH OF THE
FOREGOING WARRANTY AND REPRESENTATION.

            VIRGINIA:

            With respect to those Properties located in the Commonwealth of
Virginia, this Lease shall be entitled "Deed of Master Lease." In Section 2 of
the Lease, the words "and demises" are hereby inserted after the phrase "Lessor
hereby leases."

 

 

SCHEDULE III

LOCATIONS OF APPROVED INSTITUTIONS

 

New York

Chicago

Los Angeles

Baton Rouge

Phoenix